Exhibit 10.1

 

 

CREDIT AGREEMENT

 

dated as of

 

May 15, 2014

 

among

 

BLUE CAPITAL GLOBAL REINSURANCE FUND LIMITED,

 

as the Company,

 

MONTPELIER RE HOLDINGS LTD.,
as the Guarantor

 

and

 

BARCLAYS BANK PLC,
as the Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

 

 

DEFINITIONS

 

 

 

 

 

 

Section 1.01

Defined Terms

 

1

 

 

 

 

Section 1.02

Terms Generally

 

13

 

 

 

 

Section 1.03

Changes in GAAP

 

13

 

 

 

 

 

ARTICLE II.

 

 

 

LOANS

 

 

 

 

 

 

Section 2.01

Loan Commitment

 

13

 

 

 

 

Section 2.02

Loans

 

14

 

 

 

 

Section 2.03

Loan Requests

 

14

 

 

 

 

Section 2.04

Interest Elections

 

14

 

 

 

 

Section 2.05

Prepayments

 

15

 

 

 

 

Section 2.06

Termination or Reduction of Commitment

 

15

 

 

 

 

Section 2.07

Repayment of Loans

 

16

 

 

 

 

Section 2.08

Interest

 

16

 

 

 

 

Section 2.09

Evidence of Debt; Maintenance of Records

 

16

 

 

 

 

Section 2.10

Fees

 

17

 

 

 

 

Section 2.11

Payments Generally

 

17

 

 

 

 

Section 2.12

Compensation for Losses

 

17

 

 

 

 

Section 2.13

Taxes

 

18

 

 

 

 

Section 2.14

Increased Costs

 

19

 

 

 

 

Section 2.15

Inability to Determine Rates

 

20

 

 

 

 

Section 2.16

Illegality

 

20

 

 

 

 

Section 2.17

Mitigation Obligations; Designation of a Different Lending Office

 

21

 

 

 

 

 

ARTICLE III.

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

Section 3.01

Corporate Authority

 

21

 

 

 

 

Section 3.02

Governmental Approvals

 

22

 

 

 

 

Section 3.03

Financial Statements

 

22

 

 

 

 

Section 3.04

No Material Adverse Changes, etc.

 

23

 

 

 

 

Section 3.05

Franchises, Patents, Copyrights, etc.

 

23

 

 

 

 

Section 3.06

Litigation

 

23

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 3.07

No Materially Adverse Contracts, etc.

 

23

 

 

 

 

Section 3.08

Compliance with Other Instruments, Laws, etc.

 

23

 

 

 

 

Section 3.09

Tax Status

 

23

 

 

 

 

Section 3.10

No Event of Default

 

24

 

 

 

 

Section 3.11

Investment Company Acts

 

24

 

 

 

 

Section 3.12

Use of Proceeds

 

24

 

 

 

 

Section 3.13

Subsidiaries, etc.

 

24

 

 

 

 

Section 3.14

Disclosure

 

24

 

 

 

 

Section 3.15

Foreign Assets Control Regulations, Etc.

 

25

 

 

 

 

Section 3.16

Investment Guidelines

 

25

 

 

 

 

Section 3.17

Representations as to Foreign Jurisdiction Matters

 

25

 

 

 

 

Section 3.18

ERISA

 

26

 

 

 

 

 

ARTICLE IV.

 

 

 

CONDITIONS

 

 

 

 

 

 

Section 4.01

Closing Date

 

26

 

 

 

 

Section 4.02

Conditions to All Loans

 

27

 

 

 

 

 

ARTICLE V.

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

Section 5.01

Punctual Payment

 

28

 

 

 

 

Section 5.02

Maintenance of Office

 

28

 

 

 

 

Section 5.03

Records and Accounts

 

28

 

 

 

 

Section 5.04

Financial Statements, Certificates and Information

 

28

 

 

 

 

Section 5.05

Notices

 

30

 

 

 

 

Section 5.06

Legal Existence; Maintenance of Properties

 

30

 

 

 

 

Section 5.07

Taxes

 

31

 

 

 

 

Section 5.08

Inspection of Properties and Books, etc.

 

31

 

 

 

 

Section 5.09

Compliance with Laws, Contracts, Licenses, and Permits

 

31

 

 

 

 

Section 5.10

Use of Proceeds

 

31

 

 

 

 

Section 5.11

Further Assurances

 

31

 

 

 

 

 

ARTICLE VI.

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

Section 6.01

Business Activities

 

32

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 6.02

Fiscal Year

 

32

 

 

 

 

Section 6.03

Transactions with Affiliates

 

32

 

 

 

 

Section 6.04

Disposition of Assets

 

32

 

 

 

 

Section 6.05

Mergers, Consolidations and Sales

 

32

 

 

 

 

Section 6.06

Debt

 

33

 

 

 

 

Section 6.07

Liens

 

33

 

 

 

 

Section 6.08

Sanctions

 

33

 

 

 

 

Section 6.09

Financial Covenant

 

34

 

 

 

 

Section 6.10

Restricted Payments

 

34

 

 

 

 

Section 6.11

Investment Guidelines

 

34

 

 

 

 

Section 6.12

Material Agreements

 

34

 

 

 

 

Section 6.13

Subsidiaries

 

34

 

 

 

 

 

ARTICLE VII.

 

 

 

EVENTS OF DEFAULT; ACCELERATION

 

 

 

 

 

 

Section 7.01

Events of Default and Acceleration

 

34

 

 

 

 

Section 7.02

Application of Payments

 

37

 

 

 

 

 

ARTICLE VIII.

 

 

 

GUARANTY

 

 

 

 

 

 

Section 8.01

Guaranty of the Obligations

 

37

 

 

 

 

Section 8.02

Payment by Guarantor

 

37

 

 

 

 

Section 8.03

Liability of Guarantors Absolute

 

37

 

 

 

 

Section 8.04

Waivers by Guarantor

 

39

 

 

 

 

Section 8.05

Guarantor’s Rights of Subrogation, Contribution, Etc.

 

40

 

 

 

 

Section 8.06

Subordination of Other Obligations

 

40

 

 

 

 

Section 8.07

Continuing Guaranty

 

40

 

 

 

 

Section 8.08

Authority of Guarantors or the Company

 

41

 

 

 

 

Section 8.09

Financial Condition of the Company

 

41

 

 

 

 

Section 8.10

Bankruptcy, Etc.

 

41

 

 

 

 

 

ARTICLE IX.

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

Section 9.01

Notices

 

42

 

 

 

 

Section 9.02

Waivers; Amendments

 

43

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 9.03

Expenses; Indemnity; Etc.

 

43

 

 

 

 

Section 9.04

Successors and Assigns

 

45

 

 

 

 

Section 9.05

Survival

 

45

 

 

 

 

Section 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

 

45

 

 

 

 

Section 9.07

Severability

 

46

 

 

 

 

Section 9.08

Right of Setoff

 

46

 

 

 

 

Section 9.09

Governing Law; Jurisdiction; Etc.

 

46

 

 

 

 

Section 9.10

WAIVER OF JURY TRIAL

 

47

 

 

 

 

Section 9.11

Headings

 

48

 

 

 

 

Section 9.12

Confidentiality

 

48

 

 

 

 

Section 9.13

PATRIOT Act

 

49

 

 

 

 

Section 9.14

Interest Rate Limitation

 

49

 

 

 

 

Section 9.15

Payments Set Aside

 

49

 

 

 

 

Section 9.16

No Advisory or Fiduciary Responsibility

 

49

 

 

 

 

Section 9.17

Judgment Currency

 

50

 

SCHEDULES

 

 

SCHEDULE 3.06

-

Litigation

SCHEDULE 3.15

-

Subsidiaries

SCHEDULE 6.12

-

Material Agreements

SCHEDULE 9.01

-

Information for Notices

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

-

Loan Request

EXHIBIT B

-

Interest Election Request

EXHIBIT C

-

Prepayment Notice

EXHIBIT D

-

Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of May 15, 2014, among BLUE CAPITAL GLOBAL REINSURANCE
FUND LIMITED (the “Company”), MONTPELIER RE HOLDINGS LTD. (the “Guarantor”) and
BARCLAYS BANK PLC (the “Lender”).

 

The Company has requested that the Lender provide a revolving credit facility
and the Lender is willing to do so on the terms and conditions set forth
herein.  In consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Affiliate” means, as to any Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified.  “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.17.

 

“Authority” means any of the United Nations, the European Union, Her Majesty’s
Treasury, any European Union member state, the Office of Foreign Assets Control
of the U.S. Treasury Department (“OFAC”) or any other United States government
entity, the State Secretariat for Economic Affairs (“SECO”) of Switzerland, the
Hong Kong Monetary Authority (“HKMA”), the Monetary Authority of Singapore
(“MAS”) and/or any other body notified in writing by the Lender to the Company
from time to time.

 

“Availability Period” means the period from and including the Closing Date to
the Commitment Termination Date.

 

“Balance Sheet Date” means December 31, 2013.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Barclays Bank” means Barclays Bank PLC.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

--------------------------------------------------------------------------------


 

“BCRH” means Blue Capital Reinsurance Holdings Ltd., a Bermuda exempted limited
liability company.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Bermuda, New York City, London, England or the state where the
Lender’s Office with respect to Obligations denominated in Dollars is located.

 

“Capital Lease Obligation” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease which is required to be
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP.  For purposes of this Agreement, the amount of
such Capital Lease Obligation shall be the capitalized amount thereof determined
in accordance with GAAP.

 

“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Change of Control” means (a) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of the Guarantor or the Company; (b) any “person” as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934
(the “Exchange Act”) becomes, directly or indirectly, the “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of securities of the Guarantor
that represent 50.1% or more of the combined voting power of the Guarantor’s
then outstanding securities; (c) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Guarantor (together with any new or replacement directors whose
appointment or nomination by the Board of Directors or whose nomination by the
stockholders of the Guarantor was approved by a vote of a  majority of the
Directors of the Guarantor then still in office who are either directors or
replacement directors at the beginning of such period or whose appointment or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Guarantor’s Board of Directors then in office;
(d) the Investment Manager ceases to manage the investments of the Company and
the Master Fund or to own 100% of the Voting Stock of the Blue Water Master Fund
Ltd.; (e) the Reinsurance Manager ceases to manage the operational and
underwriting activities of the Master Fund or the Reinsurer; or (f) the
Guarantor ceases to be, directly or indirectly, the “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of 100% of the Voting Stock of the
Investment Manager, the Reinsurance Manager or the Reinsurer (other than a
result of a transaction permitted by Section 6.04 or 6.05).

 

2

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 9.02.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means the Lender’s obligation make Loans, in an aggregate stated
amount at any one time outstanding not to exceed the Commitment Amount.

 

“Commitment Amount” means $20,000,000.

 

“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).

 

“Commitment Termination Date” means the earlier of (a) May 14, 2015 and (b) the
date of termination of all of the Commitment Amount pursuant to Section 2.08 or
Section 7.01.

 

“Company” is defined in the Preamble.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated or consolidated” means, with reference to the accounts of the
Guarantor and its Subsidiaries (other than the Company), consolidated in
accordance with GAAP.

 

“Consolidated Debt” means the consolidated Debt (excluding Hedging Obligations)
of the Guarantor and its Subsidiaries and, without duplication, the Company.

 

“Consolidated Net Worth” means the amount set forth in the consolidated balance
sheet of the Guarantor and its Subsidiaries as “Total Shareholders Equity
Available to the Company”, calculated in accordance with GAAP.

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or otherwise becomes or is contingently liable for (by direct or
indirect agreement, contingent

 

3

--------------------------------------------------------------------------------


 

or otherwise, to provide funds for payment by, to supply funds to, or otherwise
to invest in, a debtor, or otherwise to assure a creditor against loss) the
Debt, obligation or other liability of any other Person (other than by
endorsements of instruments in the course of collection), or for the payment of
dividends or other distribution upon the shares of any other Person or
undertakes or agrees (contingently or otherwise) to purchase, repurchase, or
otherwise acquire or become responsible for any Debt, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or to maintain solvency, assets, level of income, or other
financial condition of any other Person, or to make payment or transfer property
to any other Person other than for fair value received; provided, however, that
obligations of the Insurance Subsidiaries under Primary Policies or Reinsurance
Agreements which are entered into in the ordinary course of business (including
security posted by each of the Insurance Subsidiaries in the ordinary course of
its business to secure obligations thereunder) shall not be deemed to be
Contingent Liabilities of such Insurance Subsidiary for the purposes of this
Agreement.  The amount of any Person’s obligation under any Contingent Liability
shall (subject to any limitation set forth therein) be deemed to be the lesser
of (i) the outstanding principal amount (or maximum permitted principal amount,
if larger) of the Debt, obligation or other liability guaranteed or supported
thereby and (ii) the maximum stated amount so guaranteed or supported.

 

“Cure Contribution” means capital contributions or other equity infusions to the
Guarantor made on or before the 30th day after the date the Guarantor has failed
to comply with the covenant set forth in Section 6.09, which cures such default.

 

“Debt” means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances; (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations in respect of
(i) letters of credit which have been drawn  but not reimbursed by the Person
for whose account such letter of credit was issued within the later of (x) three
(3) Business Days and (y) the applicable cure period and (ii) bankers’
acceptances issued for the account of such Person; (d) all Capital Lease
Obligations of such Person; (e) all Hedging Obligations of such Person; (f) to
the extent required to be included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services; (g) Debt of such Person secured by a Lien on property owned or being
purchased by such Person (including Debt arising under conditional sales or
other title retention agreements) whether or not such Debt is limited in
recourse; (h) any Debt of another Person secured by a Lien on any assets of such
first Person, whether or not such Debt is assumed by such first Person  (it
being understood that if such Person has not assumed or otherwise become
personally liable for any such Debt, the amount of the Debt of such Person in
connection therewith shall be limited to the lesser of the face amount of such
Debt and the fair market value of all property of such Person securing such 
Debt); (i) any Debt of a partnership or in which such Person is a general
partner unless such debt is nonrecourse to such Person; and (j) all Contingent
Liabilities of such Person in connection with the foregoing; provided that,
notwithstanding anything to contrary contained herein, Debt shall not include
(x) unsecured current liabilities incurred in the ordinary course of business
and paid within ninety (90) days after the due date (unless contested diligently
in good faith by appropriate proceedings and reserved against in conformity with
GAAP) other than liabilities that are for money borrowed or are evidenced by
bonds, debentures, notes or other

 

4

--------------------------------------------------------------------------------


 

similar instruments or (y) any obligations of such Person under any Reinsurance
Agreement or any Primary Policy.

 

“Debt Rating” means the rating as determined by S&P of the Guarantor’s
non-credit-enhanced, senior unsecured long-term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Bermuda or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the applicable interest rate
plus (b) 2% per annum, to the fullest extent permitted by applicable Laws.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Engagement Letter” means the Engagement Letter dated March 26, 2014 between the
Company and the Lender.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued thereunder.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to any payment made by or on account of any
obligation of the Company under any Loan Document, any of the following Taxes
imposed on or with respect to the Lender or required to be withheld or deducted
from a payment to the Lender: (a) income or franchise Taxes imposed on (or
measured by) net income by the United States, or by the jurisdiction under the
Laws of which the Lender is organized or in which its principal office is
located or in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States or any similar Taxes imposed by a
jurisdiction described in clause (a) of this definition, (c) Taxes attributable
to the Lender’s failure to deliver to the Company such properly completed and
executed documentation as will permit payments under any Loan Document to be
made without withholding or at a reduced rate of withholding, (d) U.S. Federal
Taxes, other than income or franchise Taxes imposed on (or measured by) net
income by the United States or (e) any withholding Taxes imposed pursuant to a
law in effect on the date on which (i) such Lender (other than the Lender on the
Closing Date) becomes a party hereto (other than pursuant to an assignment
request by the Company under Section 2.17) or (ii) such Lender changes its
lending office, except in each case to the extent that (x), pursuant to
Section 2.13, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office or (y) any such
taxes arise in connection with or as a result of a change in jurisdiction of
organization of a Loan Party.

 

5

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upwards, if necessary, to the next 1/100 of
1%) charged to Barclays Bank on such day on such transactions as determined by
the Lender.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Fees” means the Commitment Fee and any other fees referred to in
Section 2.10(b) or the Engagement Letter.

 

“Foreign Benefit Plan” means any employee benefit plan, pension plan or welfare
plan not subject to ERISA which is maintained or contributed to for the benefit
of the employees of Company or the Guarantor or any of their respective
Subsidiaries which, under applicable Law, (a) is required to be funded through a
trust or similar funding vehicle or (b) creates or could result in a Lien on any
property of the Company or the Guarantor or any of their respective
Subsidiaries.

 

“Freely Transferable” means securities which are freely transferable and traded
in established and recognized markets and as to which there are readily
available price quotations.

 

“GAAP” means (a) when used in Section 6.08, whether directly or indirectly
through reference to a capitalized term used therein, (i) principles that are
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, in effect for the fiscal year
ended on the Balance Sheet Date, and (ii) to the extent consistent with such
principles, the accounting practice of the Guarantor reflected in its financial
statements for the year ended on the Balance Sheet Date, and (b) when used in
general, other than as provided above, principles that are (i) consistent with
the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, as in effect from time to time, and
(ii) consistently applied with past financial statements of the Guarantor
adopting the same principles, provided that in each case referred to in this
definition of “GAAP” a certified public accountant would, insofar as the use of
such accounting principles is pertinent, be in a position to deliver an
unqualified opinion (other than a qualification regarding changes in GAAP) as to
financial statements in which such principles have been properly applied.

 

“Governmental Authority” means any nation or government, or any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

6

--------------------------------------------------------------------------------


 

“Guaranty” means the guaranty of the Guarantor set forth in Article VIII.

 

“Hedging Obligations” means, with respect to any Person, the liability of such
Person under any futures contract or options contract, interest rate swap
agreements or interest rate collar agreements and all other agreements or
arrangements (other than Retrocession Agreements) designed to protect such
Person against fluctuations in interest rates or currency exchange rates.  Debt
under a Hedging Obligation shall be the amount of such Person’s net obligation,
if any, under each hedging agreement (determined on the mark-to-market value for
such agreement based upon a readily available quotation provided by a recognized
dealer in such type of hedging agreement).

 

“Hybrid Securities” means any securities directly or indirectly issued by the
Guarantor or any trust or other entity formed by the Guarantor that are treated
as hybrid capital by S&P including the $100,000,000 trust preferred securities
issued on January 6, 2006.

 

“Indemnified Liabilities” has the meaning assigned to such term in
Section 9.03(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Insurance Subsidiary” means each Subsidiary of the Guarantor which is licensed
by any Governmental Authority to engage in the insurance business as a risk
bearing entity.

 

“Interest Election Request” means a request by the Company to convert or
continue a Loan in accordance with Section 2.04, which, when in writing, shall
be substantially in the form of Exhibit B (or such other form as the Lender may
approve).

 

“Interest Payment Date” means the last day of each Interest Period therefor and,
in the case of any Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at three-month
intervals after the first day of such Interest Period, and the Commitment
Termination Date.

 

“Interest Period” means, as to any Loan, the period commencing on the date of
such Loan and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as specified in the applicable
Loan Request or Interest Election Request; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) no Interest

 

7

--------------------------------------------------------------------------------


 

Period shall extend beyond the Commitment Termination Date.  For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan.

 

“Interpolated Screen Rate” means the rate (rounded upwards to four decimal
places) which results from interpolating on a linear basis between:

 

(a)          the Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the relevant Interest Period for such Loan; and

 

(b)          the Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the relevant Interest Period for such Loan,

 

each as of the Specified time on the Quotation Day.

 

“Investment Manager” means Blue Capital Management Ltd., a Bermuda investment
management company.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.17.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Lender” is defined in the Preamble.

 

“Lender’s Office” means, with respect to any currency, the Lender’s address and,
as appropriate, account as set forth on Schedule 9.01 with respect to such
currency, or such other address or account with respect to such currency as the
Lender may from time to time notify to the Company.

 

“Leverage Ratio” means the ratio, expressed as a percentage, of (a) Consolidated
Debt to (b) Consolidated Net Worth plus Consolidated Debt.

 

“LIBOR Rate” means, in relation to any Loan:

 

(a)           the Screen Rate; or

 

(b)           (if no Screen Rate is available for the Interest Period) the
applicable Interpolated Screen Rate for such Loan,

 

as of, in the case of clauses (a) and (b) above, the Specified Time on the
Quotation Day for a period comparable to the relevant Interest Period for such
Loan.  Each calculation by the Lender of the LIBOR Rate shall be conclusive and
binding for all purposes, absent manifest error.

 

8

--------------------------------------------------------------------------------


 

“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.

 

“Loan Documents” means, collectively, this Agreement, the Engagement Letter and
any other agreement or document delivered in connection herewith.

 

“Loan Parties” means, collectively, the Company and the Guarantor.

 

“Loan Request” means a request for a Loan, which, when in writing, shall be
substantially in the form of Exhibit A (or, in the case of any such request, in
such other form as the Lender may approve).

 

“Master Fund” means Blue Capital Global Reinsurance SA-1, a segregated account
of Blue Water Master Fund Ltd.

 

“Material Adverse Effect” means, with respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding) which results in:

 

(a)           a material adverse effect on the business, properties, condition
(financial or otherwise), assets, operations or income of (i) the Company,
(ii) the Master Fund, (iii) the Investment Manager, (iv) the Reinsurance
Manager, (v) the Reinsurer or (vi) the Guarantor and its Subsidiaries, taken as
a whole;

 

(b)           a material adverse effect on the ability of a Loan Party to
perform any of its payment Obligations under any of the Loan Documents to which
it is a party; or

 

(c)           any impairment of the validity, binding effect or enforceability
of this Agreement or any of the other Loan Documents or any impairment of the
rights, remedies or benefits available to the Lender under any Loan Document.

 

In determining whether any individual event has a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events results in a Material Adverse Effect. 
For the avoidance of doubt, a default under Section 6.05 and subsequent cure
thereof will not be a Material Adverse Effect.

 

“Material Party” means each of (a) the Guarantor, (b) the Company, (c) any
Insurance Subsidiary, (d) the Master Fund, (e) the Investment Manager, (f) the
Reinsurance Manager, (g) the Reinsurer and (h) any Subsidiary of the Guarantor
which is not an Insurance Subsidiary whose (i) total assets are 15% or more of
the total assets of the Guarantor and its consolidated Subsidiaries (including
such Subsidiary) in each case as set forth on the most recent fiscal year end
balance sheet of such Subsidiary and the Guarantor and its consolidated

 

9

--------------------------------------------------------------------------------


 

Subsidiaries, respectively, and computed in accordance with GAAP, and (ii) total
revenues are 15% or more of the total revenues of the Guarantor and its
consolidated Subsidiaries (including such Subsidiary), in each case as set forth
on the most recent fiscal year-end income statements of such Subsidiary  and the
Guarantor and its consolidated Subsidiaries, respectively, and computed in
accordance with GAAP.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

 

“NAV” means, as of any date, the net asset value of a Person as calculated in
accordance with such Person’s Organizational Documents.

 

“Obligations” means all indebtedness, obligations and liabilities of the Company
to the Lender existing on the date of this Agreement or arising thereafter
(including interest and fees that accrue after the commencement by or against
the Company of any proceeding under Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding), direct or indirect, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured,  arising
or incurred under this Agreement or any of the other Loan Documents.

 

“Organizational Documents” means (a) as to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) as to any
limited liability company, the certificate or articles of formation or
organization and operating agreement and (c) as to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstandings” means, as of any date, the aggregate outstanding principal amount
of the Loans after giving effect to any borrowings and prepayments or repayments
of Loans occurring on such date.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

10

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Prepayment Notice” means a notice by the Company to prepay Loans, which, when
in writing, shall be substantially in the form of Exhibit C (or such other form
as the Lender may approve).

 

“Primary Policies” means any insurance or reinsurance policies issued by any
Insurance Subsidiary.

 

“Prime Rate” means the United States Prime Lending Rate as published in the New
York edition of the Wall Street Journal from time to time.  Barclays Bank shall
not be required to notify the Company of any changes to the Prime Rate.  Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Process Agent” means National Registered Agents, Inc.

 

“Prospectus” means the prospectus of the Company dated November 30, 2012, as
supplemented and in effect on the Closing Date.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period.

 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Reinsurance Agreement” means any arrangement whereby any Insurance Subsidiary,
as reinsurer, agrees to indemnify any other insurance or reinsurance company
against all or a portion of the insurance or reinsurance risks underwritten by
such insurance or reinsurance company under any insurance or reinsurance policy.

 

“Reinsurance Manager” means Blue Capital Insurance Managers Ltd., an exempted 
Bermuda company licensed as an insurance agent and insurance manager.

 

“Reinsurer” means Blue Water Re Ltd., an exempted Bermuda reinsurance company.

 

“Related Parties” means, as to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, attorneys-in-fact, trustees,
custodians, administrators, managers, advisors and representatives of such
Person and of such Person’s Affiliates.

 

11

--------------------------------------------------------------------------------


 

“Responsible Officer” means (a) the president, chief executive officer, chief
financial officer, chief operating officer, treasurer, controller or any
vice-president of the applicable Loan Party, (b) solely for purposes of the
delivery of incumbency certificates and certified Organizational Documents and
resolutions pursuant to Section 4.01, any vice president, secretary or assistant
secretary of the applicable Loan Party and (c) solely for purposes of requests
for Loans, interest elections, prepayment notices and notices for Commitment
terminations or reductions given pursuant to Article II, any other officer or
employee of the Company so designated from time to time by one of the foregoing
officers in a notice to the Lender (together with evidence of the authority and
capacity of each such Person to so act in form and substance satisfactory to the
Lender).

 

“Retrocession Agreements” means any agreement, treaty, certificate or other
arrangement whereby any Insurance Subsidiary cedes to another insurer all or
part of such Insurance Subsidiary’s liability under a policy or policies of
insurance insured or reinsured by such Insurance Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc.

 

“SDN List” means the Specially Designated Nationals List maintained by the
Office of Foreign Assets Control of the US Department of the Treasury or any
similar list maintained by any Authority.

 

“Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant period displayed on page LIBOR01
or LIBOR02 of the Reuters Screen (or any replacement Reuters page which displays
that rate), provided, if such page or service ceases to be available, the Lender
shall specify another page or service displaying the relevant rate.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Specified Time” means 11:00 am (London time).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the of shares of securities or other interests having ordinary
voting power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time owned or the management of which is controlled,
directly, or indirectly, through one or more intermediaries, by such Person. 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company. Each
of BCRH and the Company, and, each of their Subsidiaries, will in any event be
deemed to be a Subsidiary of the Guarantor.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

12

--------------------------------------------------------------------------------


 

“Trade Date” has the meaning assigned to such term in Section 9.04(b) (i).

 

“United States” and “U.S.” mean the United States of America.

 

“Voting Stock” means, with respect to any Person, such Person’s Capital Stock
having the right to vote for the election of directors of such Person under
ordinary circumstances.

 

Section 1.02          Terms Generally.  (a) The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document (including any
Organizational Documents) herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (v) any
reference to any Law herein shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any Law herein shall, unless otherwise specified, refer to such Law
as amended, modified or supplemented from time to time and (vi) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

Section 1.03          Changes in GAAP.  If the Company notifies the Lender that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision, regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

ARTICLE II.

 

LOANS.

 

Section 2.01          Loan Commitment.  Subject to the terms and conditions set
forth herein, the Lender agrees to make Loans to the Company from time to time
on any Business Day during the  Availability Period in an aggregate principal
amount not to exceed at any time

 

13

--------------------------------------------------------------------------------


 

outstanding the Commitment; provided that, after giving effect to any Loan, the
Outstandings shall not exceed the Commitment Amount.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Loans.

 

Section 2.02                             Loans.

 

(a)                                 Lending Office.  The Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of the
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Company to repay such Loan in accordance with the
terms of this Agreement.

 

(b)                                 Minimum Amounts.  Each Loan shall be in an
aggregate amount of $1,000,000 or a larger multiple of $100,000.

 

Section 2.03                             Loan Requests.

 

(a)                                 Notice by Company.  Each Loan shall be made
upon the Company’s irrevocable notice to the Lender.  Each such notice shall be
in the form of a written Loan Request, appropriately completed and signed by a
Responsible Officer of the Company, or may be given by telephone to the Lender
(if immediately confirmed by such a written Loan Request consistent with such
telephonic notice) and must be received by the Lender not later than 10:00 a.m.
(New York City time), three Business Days prior to the date of the requested
Loan.

 

(b)                                 Content of Loan Requests.  Each Loan Request
pursuant to this Section shall specify the following information in compliance
with Section 2.02: (i) the aggregate amount of the requested Loan; (ii) the date
of such Loan (which shall be a Business Day); (iii) the Interest Period
therefor; and (iv) the location and number of the Company’s account to which
funds are to be disbursed.

 

(c)                                  Failure to Elect.  If no Interest Period is
specified with respect to any requested Loan, the Company shall be deemed to
have selected an Interest Period of one month’s duration.

 

Section 2.04                             Interest Elections.

 

(a)                                 Elections by Company for Loans.  Each Loan
initially shall have the Interest Period specified in such Loan Request. 
Thereafter, the Company may continue such Loan as Loan with the same or a
different Interest Period therefor, all as provided in this Section.  The
Company may elect different Interest Period with respect to different portions
of the affected Loan, in which case the Loans comprising each such portion shall
be considered a separate Loan; provided that there shall not be more than five
Interest Periods with respect to the Loans in effect at any time.

 

(b)                                 Notice of Elections.  Each such election
pursuant to this Section shall be made upon the Company’s irrevocable notice to
the Lender.  Each such notice shall be in the form of a written Interest
Election Request, appropriately completed and signed by a Responsible Officer of
the Company, or may be given by telephone to the Lender (if immediately
confirmed in writing by delivery of such a written Interest Election Request
consistent with such telephonic

 

14

--------------------------------------------------------------------------------


 

notice) and must be received by the Lender not later than the time that a Loan
Request would be required under Section 2.03 if the Company were requesting a
Loan.

 

(c)                                  Content of Interest Election Requests. 
Each Interest Election Request pursuant to this Section shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Loan to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Loan (in which case the information to be specified pursuant to
clauses (ii) and (iii) below shall be specified for each resulting Loan);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day; and

 

(iii)                               the Interest Period therefor after giving
effect to such election.

 

(d)                                 Failure to Elect.  If the Company fails to
deliver a timely and complete Interest Election Request with respect to a Loan
prior to the end of the Interest Period therefor, then, unless such Loan is
repaid as provided herein, the Company shall be deemed to have selected that
such Loan shall automatically be continued at the end of such Interest Period as
a Loan with an Interest Period of one month.

 

Section 2.05                             Prepayments.

 

(a)                                 Optional Prepayments.  The Company may, upon
notice to the Lender, at any time and from time to time prepay any Loan in whole
or in part without premium or penalty, subject to the requirements of this
Section.

 

(b)                                 Notices.  Each such notice pursuant to this
Section shall be in the form of a written Prepayment Notice, appropriately
completed and signed by a Responsible Officer of the Company, or may be given by
telephone to the Lender and must be received by the Lender not later than
10:00 a.m. (New York City time) three Business Days before the date of
prepayment.  Each Prepayment Notice shall specify (i) the prepayment date and
(ii) the principal amount of each Loan or portion thereof to be prepaid.  Each
Prepayment Notice shall be irrevocable; provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the
Commitment as contemplated by Section 2.06, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.06.

 

(c)                                  Amounts.  Each partial prepayment of any
Loan shall be in an amount that would be permitted in the case of a Loan as
provided in Section 2.02.  Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.08.

 

Section 2.06                             Termination or Reduction of
Commitment.  The Company may, upon notice to the Lender, terminate the unused
portion of the Commitment, or from time to time reduce the unused Commitment;
provided that (a) each such notice shall be in writing and must be received by
the Lender at least three Business Days prior to the effective date of such

 

15

--------------------------------------------------------------------------------


 

termination or reduction, and shall be irrevocable (provided that a notice of
termination of the Commitment may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Company (by notice to the Lender on or prior to the specified
effective date) if such condition is not satisfied), (b) any such partial
reduction shall be in an aggregate amount of $10,000,000 or a larger multiple of
$1,000,000 and (c) the Company shall not terminate or reduce the Commitment if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstandings would exceed the Commitment Amount, Unless previously terminated,
the Commitment shall automatically terminate on the date specified in
clause (a)(i) of the definition of “Commitment Termination Date.”

 

Section 2.07                             Repayment of Loans.  The Company shall
repay to the Lender on the Commitment Termination Date the aggregate principal
amount of all Loans outstanding on such date.

 

Section 2.08                             Interest.

 

(a)                                 Interest Rates.  Subject to clause (b) of
this Section and Sections 2.15 and 2.16, each Loan shall bear interest at a rate
per annum equal to the LIBOR Rate for the Interest Period therefor plus 1.0%.

 

(b)                                 Default Interest.  If any amount payable by
the Company under this Agreement or any other Loan Document (including principal
of any Loan, interest, fees and other amount) is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a rate per annum equal to the Default Rate.  Upon the request of the
Lender, while any Event of Default exists, the Company shall pay interest on the
principal amount of all Loans outstanding hereunder at a rate per annum equal to
the Default Rate.

 

(c)                                  Payment Dates.  Accrued interest on each
Loan shall be payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein; provided that
(i) interest accrued pursuant to clause (b) of this Section shall be payable on
demand and (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment.

 

(d)                                 Interest Computation.  All interest
hereunder shall be computed on the basis of a year of 360 days, and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The LIBOR Rate shall be determined by the Lender, and
such determination shall be conclusive absent manifest error.

 

Section 2.09                             Evidence of Debt; Maintenance of
Records.  The Lender shall maintain in accordance with its usual practice
records evidencing the indebtedness of the Company to the Lender resulting from
each Loan.  The entries made in the records maintained pursuant to this
Section 2.09 shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein.  Any failure of the
Lender to maintain such records or make any entry therein or any error therein
shall not in any manner affect the obligations of the Company under this
Agreement and the other Loan Documents.

 

16

--------------------------------------------------------------------------------


 

Section 2.10                             Fees.

 

(a)                                 Commitment Fees.  The Company agrees to pay
to the Lender a commitment fee (the “Commitment Fee”), which shall accrue at a
rate per annum equal to 0.225% per annum times the actual daily amount by which
the Commitment Amount exceeds the Outstandings, during the period from and
including the Closing Date to but excluding the Commitment Termination Date. 
Accrued Commitment Fees shall be payable in arrears on the last Business Day of
each March, June, September and December, commencing on the first such date to
occur after the date hereof, and on the Commitment Termination Date.

 

(b)                                 Fee Computation.  All fees payable under
this Section shall be computed on the basis of a year of 360 days and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  Each determination by the Lender of a fee
hereunder shall be conclusive absent manifest error.

 

Section 2.11                             Payments Generally.

 

(a)                                 Payments by the Company.  All payments to be
made by the Company under any Loan Document shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Company shall be made
to the Lender, at the Lender’s Office in immediately available funds not later
than 11:00 a.m. (New York City time) on the date specified herein.  Without
limiting the generality of the foregoing, the Lender may require that any
payments due under this Agreement be made in the United States.  All amounts
received by the Lender after 11:00 a.m. (New York City time) shall in each case
be deemed to have been received on the next succeeding Business Day and any
applicable interest or fees shall continue to accrue.  If any payment to be made
by the Company shall fall due on a day that is not a Business Day, payment shall
be made on the next succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such next succeeding Business Day would fall after the Commitment Termination
Date, payment shall be made on the immediately preceding Business Day.

 

(b)                                 Application of Insufficient Payments. 
Subject to Section 7.02, if at any time insufficient funds are received by and
available to the Lender to pay fully all amounts of any applicable principal,
interest and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder and (ii) second, to pay principal
amounts outstanding on the Loans that are then due hereunder.

 

Section 2.12                             Compensation for Losses.  Upon written
demand of the Lender from time to time, setting forth in reasonable detail the
basis for calculating such compensation, the Company shall promptly (but in any
event within ten days) after such demand compensate the Lender for and hold the
Lender harmless from any loss, cost or expense incurred by it as a result of
(a) any payment or prepayment of any Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or (b) any failure by the Company (for a
reason other than the failure of the Lender to make a Loan) to prepay, borrow or
continue any Loan on the date or in the amount notified by the Company,
including, in each case, any loss or expense arising from the

 

17

--------------------------------------------------------------------------------


 

liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained;
provided that, for the avoidance of doubt, the Company shall not be obligated to
compensate the Lender under this Section for any loss of anticipated profits in
respect of any of the foregoing.  For purposes of calculating amounts payable by
the Company to the Lender under this Section, the Lender shall be deemed to have
funded each Loan made by it at the LIBOR Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Loan was in
fact so funded.

 

Section 2.13                             Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Company under any Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes; provided that if any applicable Law (as determined in the good
faith discretion of the Lender) requires the deduction or withholding of any Tax
from any such payment by the Company, then the Company shall make such deduction
and timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Company shall be increased as necessary so that after
making such deductions (including such deductions applicable to additional sums
payable under this Section) the Lender receives an amount equal to the sum it
would have received had no such deductions been made.

 

(b)                                 Payment of Other Taxes by the Company.  The
Company shall timely pay to the relevant Governmental Authority in accordance
with applicable Law, or at the option of the Lender timely reimburse the Lender
for the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Company.  The
Company shall indemnify the Lender within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by the Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Company by the Lender shall
be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Company to a Governmental
Authority pursuant to this Section, the Company shall deliver to the Lender the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Lender.

 

(e)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including additional amounts pursuant to this Section), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.13 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with

 

18

--------------------------------------------------------------------------------


 

respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (e) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything in this clause (e) to the contrary, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (e) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
clause (e) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(f)                                   Indemnification by the Lender.  The Lender
shall indemnify the Company within 10 days after demand therefor, for any
Excluded Taxes attributable to the Lender and that are payable or paid by the
Company in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Lender by the Company shall be conclusive absent manifest
error.

 

Section 2.14                             Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Lender;

 

(ii)                                  subject the Lender to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (a) through (e) of
the definition of “Excluded Taxes” and (C) Other Connection Taxes on gross or
net income, profits or revenue (including value-added or similar Taxes)) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on the Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or Loans
made by the Lender;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by the Lender hereunder (whether of principal,
interest or any other amount) then, upon request of the Lender, the Company will
pay to the Lender such additional amount or amounts as will compensate the
Lender for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If the Lender
determines that any Change in Law affecting the Lender, any of its applicable
lending offices or its holding company, as the case

 

19

--------------------------------------------------------------------------------


 

may be, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on capital for the Lender or its holding company,
if any, as a consequence of this Agreement, the Commitment of the Lender or the
Loans made by the Lender, could have achieved but for such Change in Law (taking
into consideration the Lender’s or its holding company’s policies, as
applicable, with respect to capital adequacy and liquidity), then from time to
time the Company will pay to the Lender such additional amount or amounts as
will compensate the Lender or its holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of the Lender setting forth in reasonable detail the amount or
amounts necessary to compensate the Lender or its holding company, as the case
may be, as specified in clause (a) or (b) of this Section and delivered to the
Company, shall be conclusive absent manifest error.  The Company shall pay the
Lender the amount shown as due on any such certificate promptly (but in any
event within ten days) after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of the Lender to demand compensation pursuant to this Section shall not
constitute a waiver of the Lender’s right to demand such compensation; provided
that the Company shall not be required to compensate the Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than three
months prior to the date that the Lender notifies the Company of the Change in
Law giving rise to such increased costs or reductions, and of the Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 2.15                             Inability to Determine Rates.  If prior
to the commencement of the Interest Period for any Loan:

 

(a)                                 the Lender determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the LIBOR Rate for such Interest Period; or

 

(b)                                 the Lender determines (which determination
shall be conclusive absent manifest error) that the LIBOR Rate for such Interest
Period will not adequately and fairly reflect the cost to the Lender of making
or maintaining its Loan for such Interest Period;

 

then the Lender shall give notice thereof to the Company as promptly as
practicable thereafter and, until the Lender notifies the Company that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the continuation of any Loan as, a LIBOR Loan
shall be ineffective and such Loan (unless prepaid) shall be converted to, a
Loan bearing interest at a rate per annum equal to the Base Rate and (ii) if any
Loan Request requests a LIBOR Loan, such Loan shall be made as a Loan bearing
interest at a rate per annum equal to the Base Rate.

 

Section 2.16                             Illegality.  If the Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for the Lender or its applicable lending office to
make, maintain or fund Loans whose interest is determined by

 

20

--------------------------------------------------------------------------------


 

reference to the LIBOR Rate, or to determine or charge interest rates based upon
the LIBOR Rate, or any Governmental Authority has imposed material restrictions
on the authority of the Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, upon notice thereof by the Lender
to the Company, any obligation of the Lender to make or continue Loans based on
the LIBOR Rate shall be suspended until the Lender notifies the Company that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Company shall, upon demand from the Lender, prepay or, if
applicable, convert all Loans of the Lender to Loans bearing interest at a rate
per annum equal to the Base Rate (“Base Rate Loans”), either on the last day of
the Interest Period therefor, if the Lender may lawfully continue to maintain
such Loans to such day, or immediately, if the Lender may not lawfully continue
to maintain such Loans.  Upon any such prepayment or conversion, the Company
shall also pay accrued interest on the amount so prepaid or converted.  Unless
such notification shall be subsequently withdrawn, any request for a Loan (or to
continue a Loan for an additional Interest Period) shall be deemed a request for
a Base Rate Loan.

 

Section 2.17                             Mitigation Obligations; Designation of
a Different Lending Office.  If at any time (i) the Lender requires the Company
to pay additional amounts to the Lender or any Governmental Authority for the
account of the Lender pursuant to Section 2.13, (ii) the Lender requests
compensation under Section 2.14 or (iii) the Lender gives a notice pursuant to
Section 2.16, then the Lender shall, as applicable, at the request of the
Company, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of the Lender, such designation or assignment (A) would eliminate or reduce
amounts payable pursuant to Section 2.13 or Section 2.14, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.16, and
(B) in each case, would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to the Lender.  The Company
hereby agrees to pay all reasonable costs and expenses incurred by the Lender in
connection with any such designation or assignment.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lender that:

 

Section 3.01                             Corporate Authority.

 

(a)                                 Incorporation; Good Standing.  Such Loan
Party (a) is a company duly organized, validly existing and in good standing
under the laws of Bermuda, (b) has all requisite corporate (or the equivalent
company) power to own its property and conduct its business as now conducted and
as presently contemplated, and (c) is in good standing as a foreign corporation
(or similar business entity) and is duly authorized to do business in each
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a Material Adverse Effect.

 

(b)                                 Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby

 

21

--------------------------------------------------------------------------------


 

(a) are within the corporate (or the equivalent company) authority of such Loan
Party, (b) have been duly authorized by all necessary corporate (or the
equivalent company) proceedings, (c) do not and will not conflict with or result
in any breach or contravention of any provision of law, statute, rule or
regulation to which such Loan Party is subject or any judgment, order, writ,
injunction, license or permit applicable to such Loan Party and (d) do not
conflict with any provision of the Organizational Documents of, or any agreement
or other instrument binding upon, such Loan Party.

 

(c)                                  Enforceability.  The execution and delivery
of this Agreement and the other Loan Documents will result in valid and legally
binding obligations of such Loan Party enforceable against it in accordance with
the respective terms and provisions hereof and thereof, except as enforceability
is limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights or by
the application of equitable principles relating to enforceability (regardless
of whether considered in a proceeding in equity or at law) including, (i) the
possible unavailability of specific performance  injunctive relief or any
equitable remedy and (ii) concepts of materiality, reasonableness, good faith
and fair dealings; provided that each Loan Party assumes for the purposes of
this Section 3.01(c) that this Agreement and the other Loan Documents have been
validly executed and delivered by each of the parties thereto other than such
Loan Party.

 

Section 3.02                             Governmental Approvals.  The execution,
delivery and performance by such Loan Party of this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby do not require
the approval or consent of, or filing with, any governmental agency or authority
other than those already obtained.

 

Section 3.03                             Financial Statements.

 

(a)                                 Fiscal Year.  The Guarantor and each of its
Subsidiaries has a fiscal (or financial) year which is the twelve months ending
on December 31 of each calendar year.  Each of the Company and the Master Fund
have a fiscal (or financial) year which is the twelve months ending on
December 31 of each calendar year.

 

(b)                                 Financial Statements.  There has been
furnished to the Lender (i) (x) a consolidated balance sheet of the Guarantor
and its Subsidiaries as at the Balance Sheet Date, and a consolidated statement
of income of the Guarantor and its Subsidiaries for the fiscal year then ended,
and (y) a statement of assets and liabilities of each of the Company and the
Master Fund as at the Balance Sheet Date and a statement of operations of each
of the Company and the Master Fund for the fiscal year then ended and (ii) a
consolidated balance sheet and consolidated statement of income of the Guarantor
and its Subsidiaries as at and for the three months ended March 31, 2014.  Such
financial statements have been prepared in accordance with GAAP (subject, in the
case of the March 31, 2014 statements, to the absence of footnotes and year-end
adjustments) and fairly present the financial condition of the Guarantor and its
Subsidiaries, the Company or the Master Fund, as the case may be, as at the
close of business on the date thereof and the results of operations for the
period then ended.  There are no Contingent Liabilities of the Guarantor or any
of its Subsidiaries as of such date involving material amounts, known to the
officers of the Guarantor, which were not disclosed in such balance sheet or the
notes related thereto.  There are no Contingent Liabilities of the Company or
the Master Fund, as the case may

 

22

--------------------------------------------------------------------------------


 

be, as of such date involving material amounts, known to the officers of the
Company, which were not disclosed in such balance sheet or the notes related
thereto.

 

Section 3.04                             No Material Adverse Changes, etc. 
Since the Balance Sheet Date there has been no event or occurrence which has had
a Material Adverse Effect.

 

Section 3.05                             Franchises, Patents, Copyrights, etc. 
Such Loan Party possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of its business substantially as now conducted without known
conflict with any rights of others.

 

Section 3.06                             Litigation.  Except as set forth in
Schedule 3.06 hereto, there are no actions, suits, proceedings or investigations
of any kind pending or threatened against the Guarantor or any of its
Subsidiaries or the Company or the Master Fund before any Governmental
Authority, (a) that, if adversely determined, would be expected to, either in
any case or in the aggregate,  (i) have a Material Adverse Effect or
(ii)(A) materially impair the right of the Guarantor and its Subsidiaries, the
Company or the Master Fund to carry on business substantially as now conducted
by them, or (B) except for any such actions, suits or proceedings related to
claims under Primary Policies or Reinsurance Agreements arising in the ordinary
course of business, result in any substantial liability not adequately covered
by insurance, or for which adequate reserves are not maintained on the
consolidated balance sheet of the Guarantor and its Subsidiaries, the Company or
the Master Fund, as the case may be, or (b) which question the validity of this
Agreement.

 

Section 3.07                             No Materially Adverse Contracts, etc. 
Neither Loan Party nor any of its Subsidiaries is subject to any Organizational
Document or other legal restriction, or any judgment, decree, order, law,
statute, rule or regulation that has or, to the knowledge of the Responsible
Officers of such Loan Party, is expected in the future to have a Material
Adverse Effect.  Neither Loan Party nor any of its Subsidiaries is a party to
any contract or agreement that has or is expected, in the judgment of the
Responsible Officers of such Loan Party, to have any Material Adverse Effect.

 

Section 3.08                             Compliance with Other Instruments,
Laws, etc.  Neither Loan Party nor any of its Subsidiaries is in violation of
any provision of its Organizational Documents, or any agreement or instrument to
which it may be subject or by which it or any of its properties may be bound or
any decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that could result in the imposition of substantial
penalties or have a Material Adverse Effect.

 

Section 3.09                             Tax Status.  Such Loan Party and its
Subsidiaries (a) have made or filed all federal, state and foreign income and
all other tax returns, reports and declarations required by any jurisdiction to
which any of them is subject, except those which the failure to file would not
have a Material Adverse Effect, (b) have paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings or those which the failure to pay would not have a Material Adverse
Effect and (c) have set aside on their books provisions reasonably adequate for
the payment of all taxes for periods subsequent to the

 

23

--------------------------------------------------------------------------------


 

periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and none of the Responsible Officers of such Loan Party know
of any basis for any such claim.

 

Section 3.10                             No Event of Default.  No Default has
occurred and is continuing.

 

Section 3.11                             Investment Company Acts.

 

(a)                                 Neither the Company nor the Guarantor nor
any of its Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

 

(b)                                 Neither Loan Party is engaged in the
“investment business” as defined in The Investment Business Act 2003 of Bermuda
or the Investment Advisors Act of 1940.  Neither the Company nor the Master Fund
is subject to the Investment Funds Act 2006 of Bermuda.

 

(c)                                  Neither Loan Party maintains a place of
business (for purposes of section 4(6) of the Investment Business Act 2003) in
Bermuda.

 

Section 3.12                             Use of Proceeds.

 

(a)                                 General.  The proceeds of the Loans shall be
used only for working capital requirements of the Company.

 

(b)                                 Regulations U and X.  No portion of any Loan
to be obtained shall be used, for the purpose of purchasing or carrying any
“margin security” or “margin stock” as such terms are used in Regulations U and
X.

 

Section 3.13                             Subsidiaries, etc.  As of the Closing
Date, (a) the Guarantor has no Subsidiaries other than those specifically
disclosed on Schedule 3.15 and such Schedule correctly indicates which
Subsidiaries are Insurance Subsidiaries, and which Subsidiaries are Material
Parties, (b)  all of the outstanding Capital Stock in such Subsidiaries have
been validly issued, are fully paid and nonassessable and are owned by the
Person and in the amounts specified on Schedule 3.15 free and clear of all Liens
and (c) the Guarantor and its Subsidiaries have no equity investments in any
other corporation or entity other than those specifically disclosed on Schedule
3.15.  The Company does not have any Subsidiaries.

 

Section 3.14                             Disclosure.  No report, financial
statement or other written information furnished by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  There is no fact
known to any Loan Party or any of its Subsidiaries as of the date hereof which
has a Material Adverse Effect, or which is reasonably likely in the future to
have a Material Adverse Effect, exclusive of effects resulting from changes in
general economic conditions, legal standards or regulatory conditions.

 

24

--------------------------------------------------------------------------------


 

Section 3.15                             Foreign Assets Control
Regulations, Etc.  None of the requesting or borrowing of any Loan or the use of
the proceeds of any thereof will violate the Trading With the Enemy Act (50
U.S.C. Section 1 et seq.) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of any Authority, including, the United
States Treasury Department (31 CFR, Subtitle B, Chapter V) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001) (the “Executive Order”) and (b) the PATRIOT
Act).  Each Loan Party and each of its Subsidiaries are in compliance in all
material respects with the Trading With the Enemy Act, the Foreign Assets
Control Regulations, the Executive Order and the PATRIOT Act.  Furthermore, none
of the Guarantor, the Company or any of their respective Subsidiaries or, to the
knowledge of the Guarantor or the Company, any director, officer of the
Guarantor, the Company or any of their respective Subsidiaries (in the case of
any such director or officer, acting in their capacity as such) is a Person that
(A) is subject to any U.S. sanctions administered by OFAC, (B) is or will become
a “blocked person” as described in the Executive Order, the Trading With the
Enemy Act,  the Foreign Assets Control Regulations or any SDN List or
(C) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person”, (D) is or is owned or controlled by
Persons that are the target of any sanctions administered or enforced by any
Authority, (E) is or is owned or controlled by Persons that are located,
organized or resident in a country which is the subject of sanctions by any
Authority or (F) is a governmental agency, authority or body or state-owned
enterprise of any country which is the subject of sanctions by any Authority.

 

Section 3.16                             Investment Guidelines.  Each of the
Company and the Master Fund is in compliance with their respective Investment
Guidelines as set forth in the Prospectus, as supplemented from time to time
(including any investment requirements, investment restrictions, asset coverage
requirements and concentrations limits).

 

Section 3.17                             Representations as to Foreign
Jurisdiction Matters.

 

(a)                                 Such Loan Party is subject to civil and
commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party, and the execution, delivery and
performance by such Loan Party of the Loan Documents constitute and will
constitute private and commercial acts and not public or governmental acts. 
Neither Loan Party nor any of their respective property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of Bermuda in respect of its obligations under the
Loan Documents.

 

(b)                                 The Loan Documents are in proper legal form
under the Laws of Bermuda for the enforcement thereof against such Loan Party
under the Laws of Bermuda, and to ensure the legality, validity, enforceability
or admissibility in evidence of the Loan Documents.  It is not necessary to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Loan Documents that the Loan Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Loan Party is organized and existing or that any
registration charge or stamp or similar tax be paid on or in

 

25

--------------------------------------------------------------------------------


 

respect of the Loan Documents or any other document, except for (i) any such
filing, registration, recording, execution or notarization that has been made
and is in full force and effect, or is not required to be made until the Loan
Documents are sought to be enforced and (ii) any charge or tax that has been
timely paid by or on behalf of such Loan Party.

 

(c)                                  As of the Closing Date, there is no tax,
levy, impost, duty, fee, assessment or other governmental charge, or any
deduction or withholding, imposed by any Governmental Authority in or of Bermuda
either (i) on or by virtue of the execution or delivery of the Loan Documents or
(ii) on any payment to be made by such Loan Party pursuant to the Loan
Documents.

 

(d)                                 The execution, delivery and performance of
the Loan Documents are, under applicable foreign exchange control regulations of
Bermuda, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).

 

Section 3.18                             ERISA.  Neither the Company, the
Guarantor nor any of their respective Subsidiaries is subject to ERISA or
maintains any Foreign Benefit Plan.

 

ARTICLE IV.

 

CONDITIONS

 

Section 4.01                             Closing Date.  The obligation of the
Lender to make Loans hereunder is subject to the satisfaction (or waiver in
accordance with Section 9.02) of the following conditions:

 

(i)                                     Executed Counterparts of this
Agreement.  The Lender shall have executed this Agreement and received a
counterpart of this Agreement signed by each Loan Party (or written evidence
satisfactory to the Lender of a signed signature page to this Agreement that
each Loan Party has signed a counterpart of this Agreement).

 

(ii)                                  Certificates.  The Lender shall have
received such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Lender may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with the Loan Documents;

 

(iii)                               Corporate Documents.  The Lender shall have
received such other documents and certificates (including Organizational
Documents and good standing certificates) as the Lender may reasonably request
relating to the organization, existence and good standing of each Loan Party and
any other legal matters relating each Loan Party, the Loan Documents or the
transactions contemplated thereby.

 

(iv)                              Opinion of Counsel to Company.  The Lender
shall have received an opinion of Cravath, Swaine & Moore LLP, New York counsel
to the Company, addressed to the Lender and dated the Closing Date, in form and
substance reasonably

 

26

--------------------------------------------------------------------------------


 

satisfactory to the Lender (and each Loan Party hereby instructs such counsel to
deliver such opinion to the Lender).

 

(v)                                 Opinion of Bermuda Counsel to Company.  The
Lender shall have received an opinion of Appleby (Bermuda) Limited, Bermuda
counsel to the Loan Parties, addressed to the Lender and dated the Closing Date,
in form and substance reasonably satisfactory to the Lender (and each Loan Party
hereby instructs such counsel to deliver such opinion to the Lender).

 

(vi)                              Fees and Expenses.  The Company shall have
paid all fees, costs and expenses (including legal fees and expenses) agreed to
be paid by it to the Lender (including in the Engagement Letter) in connection
herewith to the extent due (and, in the case of expenses (including legal fees
and expenses), to the extent that statements for such expenses shall have been
delivered to the Company prior to the Closing Date).

 

(vii)                           KYC Information.  Each Loan Party shall have
provided to the Lender the documentation and other information requested by the
Lender in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act.

 

(viii)                        Officer’s Certificate.  The Lender shall have
received a certificate, dated the Closing Date and signed by a Responsible
Officer of the Guarantor, confirming satisfaction of the conditions set forth in
this Section and compliance with the conditions set forth in clauses (ii) and
(iii) of the first sentence of Section 4.02.

 

(ix)                              Compliance Certificate.  The Lender shall have
received a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Guarantor ended March 31, 2014, signed by chief executive
officer, chief financial officer, treasurer or controller of the Guarantor.

 

(x)                                 Process Agent Letter.  A letter from the
Process Agent setting forth its consent to serve as process agent for each Loan
Party for purposes of the Loan Documents.

 

The Lender shall notify the Loan Parties of the Closing Date, and such notice
shall be conclusive and binding.

 

Section 4.02                             Conditions to All Loans.  The
obligation of the Lender to make any Loan is additionally subject to the
satisfaction of the following conditions:

 

(i)                                     the Lender shall have received a
Borrowing Request in accordance with the requirements hereof;

 

(ii)                                  the representations and warranties of the
Loan Parties set forth in this Agreement and in any other Loan Document shall be
true and correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality, in all respects) on
and as of the date of such Loan (or, in the case of any such

 

27

--------------------------------------------------------------------------------


 

representation or warranty expressly stated to have been made as of a specific
date, as of such specific date);

 

(iii)                               no Default shall have occurred and be
continuing or would result from such Loan or from the application of proceeds
thereof;

 

(iv)                              following such issuance, the Outstandings
shall not exceed the Commitment Amount;  and

 

(v)                                 following such issuance, the Outstandings
shall not exceed 20% of the NAV of the Company.

 

Each request for a Loan by the Company hereunder and each Loan shall be deemed
to constitute a representation and warranty by the Loan Parties on and as of the
date of the applicable Loan as to the matters specified in clauses (ii) and
(iii) above in this Section.

 

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

Until the Commitment has expired or been terminated and all Obligations have
been paid in full, each Loan Party covenants and agrees with the Lender that:

 

Section 5.01                             Punctual Payment.  The Company will
duly and punctually pay or cause to be paid principal, interest, Fees and all
other amounts provided for in this Agreement and the other Loan Documents, all
in accordance with the terms of this Agreement and such other Loan Documents.

 

Section 5.02                             Maintenance of Office.  Each Loan Party
will maintain its principal office at Montpelier House, 94 Pitts Bay Road,
Hamilton, Bermuda HM HX, or at such other place as the applicable Loan Party
shall designate upon written notice to the Lender, where notices, presentations
and demands to or upon such Loan Party in respect of the Loan Documents may be
given or made.

 

Section 5.03                             Records and Accounts.  Such Loan Party
will (a) keep, and cause each of its Subsidiaries to keep, true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with GAAP, (b) maintain adequate accounts and reserves for
all taxes (including income taxes), depreciation, depletion, obsolescence and
amortization of its properties and the properties of its Subsidiaries,
contingencies, and other reserves, and (c) engage PricewaterhouseCoopers Ltd. or
other independent certified public accountants reasonably satisfactory to the
Lender as the independent certified public accountants of such Loan Party and
its Subsidiaries and will not permit more than thirty (30) days to elapse
between the cessation of such firm’s (or any successor firm’s) engagement as the
independent certified public accountants of such Loan Party and its Subsidiaries
and the appointment in such capacity of a successor firm as shall be reasonably
satisfactory to the Lender.

 

Section 5.04                             Financial Statements, Certificates and
Information.  The Loan Parties will deliver to the Lender:

 

28

--------------------------------------------------------------------------------


 

(a)                                 (i) not later than ninety (90) days after
the end of each fiscal year of the Guarantor, the consolidated balance sheet of
the Guarantor and its Subsidiaries as at the end of such year, and the related
consolidated statement of income and consolidated statement of cash flow for
such year, each setting forth in comparative form the figures for the previous
fiscal year and all such consolidated statements to be in reasonable detail,
prepared in accordance with GAAP, and certified, without qualification and
without an expression of uncertainty as to the ability of the Guarantor or any
of its Subsidiaries to continue as going concerns (other than any expression of
uncertainty that is expressly solely with respect to, or expressly resulting
solely from any potential inability to satisfy the financial covenant set forth
in Section 6.08(a) of this Agreement on a future date or in a future period), by
PricewaterhouseCoopers Ltd. or any other independent certified public accountant
engaged pursuant to Section 5.03(c) and (ii) not later than one hundred and
twenty (120) days after the end of each fiscal year of the Company and the
Master Fund, the statement of assets and liabilities of each of the Company and
the Master Fund as at the end of such year, and the related statement of
operations  for such year, each setting forth in comparative form the figures
for the previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, and certified, without qualification;

 

(b)                                 as soon as practicable, but in any event
(i) not later than forty-five (45) days after the end of each of the fiscal
quarters of the Guarantor, copies of the unaudited consolidated balance sheet of
the Guarantor and its Subsidiaries as at the end of such quarter, and the
related consolidated statement of income and consolidated statement of cash flow
for the portion of the Guarantor’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP, together with a certification by
the principal financial or accounting officer of the Guarantor that the
information contained in such financial statements fairly presents the financial
position of the Guarantor and its Subsidiaries on the date thereof (subject to
year-end adjustments); and (ii) not later than sixty (60) days after the end of
each semiannual fiscal period of the Company and the Master Fund, copies of the
unaudited statement of assets and liabilities of each of the Company and the
Master Fund as at the end of such semiannual fiscal period and the related
statement of operations for such semiannual fiscal period, all in reasonable
detail and prepared in accordance with GAAP, together with a certification by
the principal financial or accounting officer of the Company that the
information contained in such financial statements fairly presents the financial
position of each of the Company and the Master Fund on the date thereof (subject
to year-end adjustments);

 

(c)                                  Within thirty (30) days of receipt of any
audit committee report prepared by such Loan Party’s accountants, if there are
any reportable events resulting in any discussion in the sections of such report
entitled “Errors or Irregularities”, “Illegal Acts” or “Misstatements Due to
Fraud”, the Company will provide copies of such sections to the Lender;

 

(d)                                 simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a Compliance
Certificate;

 

(e)                                  five days after the date filed with the
relevant Governmental Authority for each of its fiscal years, but in any event
within 125 days after the end of each fiscal year of any Insurance Subsidiary, a
copy of the annual financial statements required to be filed with the Minister
of Finance of Bermuda or such other appropriate Governmental Authority of the
jurisdiction of domicile of any Insurance Subsidiary;

 

29

--------------------------------------------------------------------------------


 

(f)                                   contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature filed with the SEC
or the London Stock Exchange or sent to the stockholders of either Loan Party;
and

 

(g)                                  from time to time such other financial data
and information as the Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 5.04(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC or the London Stock Exchange) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which such
materials are publicly available as posted on the Electronic Data Gathering,
Analysis and Retrieval system (EDGAR) or the National Storage Mechanism of the
London Stock Exchange; or (ii) on which such documents are posted on a Loan
Party’s behalf on an Internet or intranet website, if any, to which the Lender
has access (whether a commercial or third-party website); provided that:
(A) upon written request by the Lender, the Company and the Guarantor shall
deliver paper copies of such documents to the Lender until a written request to
cease delivering paper copies is given by the Lender and (B) the Company and the
Guarantor shall notify the Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to Lender by electronic mail
electronic versions (i.e., soft copies) of such documents.

 

Section 5.05                             Notices.

 

(a)                                 Defaults.  As soon as practicable after a
Responsible Officer of a Loan Party knows of the existence of any Default, such
Loan Party will notify the Lender, in writing, of the occurrence of such
Default, together with a reasonably detailed description thereof, and the
actions the Company proposes to take with respect thereto.

 

(b)                                 Notice of Litigation and Judgments.  Such
Loan Party will, and will cause each of its Subsidiaries to, give notice to the
Lender in writing within thirty (30) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting a Loan Party or any of its Subsidiaries or the Master Fund or to which
a Loan Party or any of its Subsidiaries or the Master Fund is or becomes a party
involving an uninsured claim against a Loan Party or any of its Subsidiaries or
the Master Fund that could reasonably be expected to have a Material Adverse
Effect and stating the nature and status of such litigation or proceedings. 
Such Loan Party will give notice to the Lender, in writing, in form and detail
satisfactory to the Lender, within ten (10) days of any final judgment not
covered by insurance, against such Loan Party or any of its Subsidiaries or the
Master Fund in an amount in excess of $25,000,000 (excluding judgments related
to Primary Policies and Reinsurance Agreements rendered in the ordinary course
of business).

 

Section 5.06                             Legal Existence; Maintenance of
Properties.  Such Loan Party will do or cause to be done all things necessary to
preserve and keep in full force and effect its legal existence, rights and
franchises and those of its Subsidiaries.  It (i) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
(ii) will cause to be made all necessary repairs, renewals,

 

30

--------------------------------------------------------------------------------


 

replacements, betterments and improvements thereof, all as in the judgment of
such Loan Party may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times, and
(iii) will continue to engage primarily in the businesses now conducted by them
and in related businesses; provided that nothing in this Section 5.06 shall
prevent such Loan Party from discontinuing the operation of any Subsidiary or
the operation and maintenance of any of its properties or any of those of its
Subsidiaries  if such discontinuance is, in the judgment of such Loan Party,
desirable in the conduct of its or their business and that do not in the
aggregate have a Material Adverse Effect.

 

Section 5.07                             Taxes.  Such Loan Party will, and will
cause each of its Subsidiaries to, duly pay and discharge, or cause to be paid
and discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and its real estate, sales and
activities, or any part thereof, or upon the income or profits therefrom, other
than where failure to pay such taxes would not result in a Material Adverse
Effect; provided, that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if such Loan Party or such Subsidiary shall
have set aside on its books adequate reserves with respect thereto.

 

Section 5.08                             Inspection of Properties and
Books, etc.  Such Loan Party will permit representatives and independent
contractors of the Lender  to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to such Loan Party at the Lender’s
expense; provided, however, that when an Event of Default exists the Lender (or
any of its representatives or independent contractors) may do any of the
foregoing at the expense of such Loan Party at any time during normal business
hours upon reasonable advance notice.

 

Section 5.09                             Compliance with Laws, Contracts,
Licenses, and Permits.  Such Loan Party will, and will cause each of its
Subsidiaries to, comply with (a) the applicable Laws wherever its business is
conducted, including all environmental Laws, except where failure to do so would
not have a Material Adverse Effect, (b) the provisions of its Organizational
Documents, (c) all agreements and instruments by which it or any of its
properties may be bound, except where failure to do so would not have a Material
Adverse Effect, and (d) all applicable decrees, orders, and judgments, except
where failure to do so would not have a Material Adverse Effect.  If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any competent government shall become necessary or required
in order that such Loan Party fulfill any of its obligations hereunder or any of
the other Loan Documents to which such Loan Party is a party, such Loan Party
will immediately take or cause to be taken all reasonable steps within the power
of such Loan Party to obtain such authorization, consent, approval, permit or
license and furnish the Lender with evidence thereof.

 

Section 5.10                             Use of Proceeds.  The Company will
obtain Loans solely for the purposes set forth in Section 3.14(a).

 

Section 5.11                             Further Assurances.  Such Loan Party
will, and will cause each of its Subsidiaries to, cooperate with the Lender and
execute such further instruments and

 

31

--------------------------------------------------------------------------------


 

documents as the Lender shall reasonably request to carry out to its
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.

 

ARTICLE VI.

 

NEGATIVE COVENANTS

 

Until the Commitment has expired or been terminated, all Obligations have been
paid in full, each Loan Party covenants and agrees with the Lender that:

 

Section 6.01                             Business Activities.  The Company will
not engage directly or indirectly (whether through Subsidiaries or otherwise),
as its primary business, in any type of business other than the type of
activities set forth in its Prospectus.  The Guarantor will not engage directly
or indirectly (whether through Subsidiaries or otherwise), as its primary
business, in any type of business other than the insurance and reinsurance and
related businesses.

 

Section 6.02                             Fiscal Year.  Such Loan Party will not,
and will not permit any of its Subsidiaries to, change the date of the end of
its fiscal or financial year from that set forth in Section 3.03(a).

 

Section 6.03                             Transactions with Affiliates.  Such
Loan Party will not, and will not permit any of its Subsidiaries to, engage in
any transaction with any Affiliate (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such Affiliate or, to the knowledge of such Loan Party, any corporation,
partnership, trust or other entity in which any such Affiliate has a substantial
interest or is an officer, director, trustee or partner, on terms more favorable
to such Person than would have been obtainable on an arm’s-length basis in the
ordinary course of business, provided that (x) transactions between the Company
and the Investment Manager, the Master Fund and the Reinsurer as set forth in
the Prospectus shall be excluded from the restrictions set forth in this
Section 6.03 and (y) transactions between the Guarantor or any of its
Subsidiaries with the Guarantor or any Subsidiary of the Guarantor shall be
excluded from the restrictions set forth in this Section 6.03.

 

Section 6.04                             Disposition of Assets.  Such Loan Party
will not, and will not permit Montpelier Reinsurance Ltd. or the Master Fund,
to, sell, transfer, convey or lease all or substantially all of its assets or
sell or assign with or without recourse any receivables, other than any sale,
transfer, conveyance or lease in the ordinary course of business, except for any
sale, transfer, lease or disposition of an asset by a Subsidiary of the
Guarantor to a Subsidiary of the Guarantor, provided that no Default has
occurred and is continuing or would result therefrom.

 

Section 6.05                             Mergers, Consolidations and Sales. 
Such Loan Party will not, and will not permit any of its Subsidiaries which is a
Material Party to, merge or consolidate except that, provided in each case no
Default has occurred and is continuing or would result therefrom,

 

(i)                                     (A) any wholly-owned Subsidiary of the
Guarantor may merge with any other wholly-owned Subsidiary of the Guarantor,
(B) BCRH and any wholly-owned Subsidiary of BCRH may merge with BCRH or any
wholly-owned Subsidiary of

 

32

--------------------------------------------------------------------------------


 

BCRH, as applicable, and (C) the Company and any wholly-owned Subsidiary of the
Company may merge with the Company or any wholly-owned Subsidiary of the
Company, as applicable;

 

(ii)                                  the Guarantor may merge with any other
wholly-owned Subsidiary of the Guarantor provided the Guarantor is the surviving
corporation; and

 

(iii)                               Montpelier Reinsurance Ltd. may merge,
amalgamate or consolidate  with another Person provided (A) such Person is a
corporation or company with limited liability organized under the laws of any
state of the United States, the District of Columbia, Bermuda, the United
Kingdom, the Netherlands or Switzerland, (B) the management team and board of
directors of the surviving or resulting Person are substantially the same as
prior to such merger, consolidation or amalgamation and (C) the merger,
amalgamation or consolidation is not a hostile takeover.

 

(iv)                              the Guarantor may merge, amalgamate or
consolidate  with another Person provided (A) such Person is a corporation or
company with limited liability organized under the laws of any state of the
United States, the District of Columbia, Bermuda, the United Kingdom, the
Netherlands or Switzerland, (B) the surviving or resulting Person shall be
liable for all of the Obligations of the Guarantor under the Loan Documents,
(C) the management team and board of directors of the surviving or resulting
Person are substantially the same as prior to such merger, consolidation or
amalgamation, (D) the merger, amalgamation or consolidation is not a hostile
takeover and (E) the Lender shall have received such documents, certificates and
opinions in connection with such merger, amalgamation or consolidation affirming
the effectiveness of this Agreement and the other Loan Documents and the
liability of the surviving or resulting Person for the Obligations as it shall
have reasonably requested

 

Section 6.06                             Debt.

 

(a)                                 The Company will not create, assume, incur,
guarantee or otherwise permit any Debt (other than the Debt under the Loan
Documents) without the prior written consent of the Lender.

 

(b)                                 The Guarantor will not permit the Master
Fund to create, assume, incur, guarantee or otherwise permit any Debt in excess
of 10% of the NAV of the Master Fund at the time of the incurrence of such Debt.

 

Section 6.07                             Liens.  The Guarantor will not, and
will not permit any of its wholly-owned Subsidiaries to, create, assume, incur,
guarantee or otherwise permit any Debt secured by any Lien upon any shares of
Capital Stock of any of its wholly-owned Subsidiaries (whether such shares of
Capital Stock are now owned or hereafter acquired).

 

Section 6.08                             Sanctions.

 

(a)                                 No portion of any Loan will be used,
directly or indirectly, for the purposes of: (i) any transaction by or for the
benefit of any Person which is listed on an SDN List, or is owned or controlled,
directly or indirectly, by any person listed on an SDN List; (ii)

 

33

--------------------------------------------------------------------------------


 

any country which is the subject of sanctions by any Authority; (iii) funding
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of sanctions by any Authority; or (iv) engaging in any transaction or
any other manner that would result in a violation by any Person of sanctions by
any Authority.

 

(b)           Neither Loan Party, nor any of its Subsidiaries, will engage in
any conduct which might reasonably be expected to cause it to become a subject
of sanctions by any Authority.

 

Section 6.09          Financial Covenant.  The Guarantor will not permit the
Leverage Ratio to be more than thirty percent (30%).  For purposes of
determining the Leverage Ratio, Hybrid Securities will be accorded the same
capital treatment as given to such Hybrid Securities by S&P on the date of this
Agreement; provided that no Subsidiary of the Guarantor (other than a trust or
other entity formed for the purpose of issuing the Hybrid Securities) shall have
any direct or indirect liability in respect of the Hybrid Securities other than
as the result of any subordinated intercompany loan of the proceeds thereof; and
provided further that the maximum amount of Hybrid Securities eligible for
equity treatment in determining the Leverage Ratio (regardless of the treatment
by S&P) cannot exceed 15% of total capital.

 

Section 6.10          Restricted Payments.  If a Default or Event of Default
exists, neither Loan Party will (a) declare or make any dividend payment or
other distribution of assets, properties, cash, rights, obligations or equity
securities on account of any of its Capital Stock or (b) purchase, redeem or
otherwise acquire for value any of its Capital Stock or any warrants, rights or
options to acquire with respect thereto, whether now or hereafter outstanding.

 

Section 6.11          Investment Guidelines.  The Company will at all times
comply with the investment guidelines set forth in the Prospectus.  The Company
will not consent to any change in the investment guidelines of the Master Fund
as set forth in the Prospectus as of the Closing Date.

 

Section 6.12          Material Agreements.  The Guarantor will not permit any of
the Company, the Master Fund, the Investment Manager, the Reinsurance Manager or
the Reinsurer, to amend any of the agreements listed on Schedule 6.12 in any
manner materially adverse, or that could reasonably be expected to be materially
adverse, to the Lender without the prior written consent of the Lender.

 

Section 6.13          Subsidiaries.  The Company will not form or maintain any
Subsidiary or enter into any partnership, joint venture or similar arrangement.

 

ARTICLE VII.

 

EVENTS OF DEFAULT; ACCELERATION

 

Section 7.01          Events of Default and Acceleration.  The occurrence and
continuance of any of the following shall constitute an event of default (each
an “Event of Default”):

 

34

--------------------------------------------------------------------------------


 

(a)           the Company shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)           the Company shall fail to pay any interest on any Loan or any Fee
or any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three or more Business Days;

 

(c)           any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of a Loan Party herein, in any Loan Document
or in any document delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made;

 

(d)           default in the performance of any of the agreements or covenants
of the Loan Parties set forth in Section 5.05, the first sentence and clause
(iii) of the second sentence of 5.06, 5.10, 6.01, 6.04, 6.05, 6.06, 6.07,
Section 6.08, Section 6.10, Section 6.11 or 6.12 after the date upon which any
applicable grace or cure periods that are expressly herein provided shall have
elapsed;

 

(e)           default in the performance of any of the agreements or covenants
of the Guarantor set forth in Section 6.09 and continuance of such default for a
period of 30 days unless a Cure Contribution is made during such 30 days;

 

(f)            default in the performance of any of the agreements or covenants
of the Loan Parties under this Agreement or any other Loan Document (other than
those specified in Section 7.01(a), (b), (c), (d) or (e) above) and continuance
of such default for a period of 30 days after the date upon which (x) any
Responsible Officer of a Loan Party had actual knowledge of such default or
(y) any applicable grace or cure periods that are expressly herein provided
shall have elapsed;

 

(g)           a Material Party shall be enjoined, restrained or in any way
prevented by the order of any court or any administrative or regulatory agency
from conducting any material part of its business and such order shall continue
in effect for more than thirty (30) days;

 

(h)           a Material Party admits in writing that it is generally unable to
pay debts as they mature or become due;

 

(i)            a Material Party makes a general assignment for the benefit of
creditors;

 

(j)            the commencement of a proceeding by or against a Material Party
under any Debtor Relief Law seeking to adjudicate a Material Party as bankrupt
or insolvent, or seeking the liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of a Material Party
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, debtor in possession, examiner or other similar official for a
Material Party, any substantial part of a Material Party’s property, with or
without consent of such Material Party, for any purpose

 

35

--------------------------------------------------------------------------------


 

whatsoever and, in the case of any such proceeding instituted against a Material
Party (but not instituted by it), either such proceeding shall remain unstayed
and undismissed for a period of sixty (60) days; or any of the following actions
sought in such proceeding shall occur: the entry of an order for relief against,
or the appointment of a receiver, trustee, custodian or other similar official
for, a Material Party, or for any substantial part of its property;

 

(k)           the taking of any action by a regulatory authority to obtain
control of a Material Party or a substantial part of its assets (which shall not
have been vacated, discharged or stayed or bonded pending appeal within sixty
(60) days from the entry thereof);

 

(l)            the Company shall (or its shareholders shall elect to)
discontinue operations or liquidate;

 

(m)          The Debt Rating of the Guarantor shall fall below BBB-.

 

(n)           a Change of Control shall occur; or

 

(o)           there shall occur any (i) default in the payment when due (subject
to any applicable grace period), whether by acceleration or otherwise, of any
other Debt of the Company and/or any other Material Party if the aggregate
amount of Debt of the Company and/or any other Material Party which is
accelerated or due and payable, or which (subject to any applicable grace
period) may be accelerated or otherwise become due and payable, by reason of
such default or defaults is $25,000,000 or more, (ii) default in the performance
or observance of any obligation or condition with respect to any such other Debt
of, or guaranteed by, a Material Party if the effect of such default or defaults
is to accelerate the maturity (subject to any applicable grace period) of any
such Debt of $25,000,000 or more in the aggregate or to permit the holder or
holders of such indebtedness of $25,000,000 or more in the aggregate, or any
trustee or agent for such holders, to cause such Debt to become due and payable
prior to its expressed maturity, or (iii) a final judgment or judgments which
exceed an aggregate of $25,000,000 (excluding any portion thereof which is
covered by insurance so long as the insurer is reasonably likely to be able to
pay and is not denying coverage in writing) shall be rendered against a Material
Party and shall not have been discharged or vacated or had execution thereof
stayed pending appeal within 60 days after entry or filing of such judgment(s).

 

If an Event of Default shall occur and be continuing, then, and in every such
event (other than an event with respect to any Loan Party described in
clause (h), (i) or (j) of this Section), and at any time thereafter during the
continuance of such event, the Lender may take any or all of the following
actions, at the same or different times:

 

(i)            terminate the Commitment, and thereupon the Commitment shall
terminate immediately;

 

(ii)           declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Company accrued hereunder,
shall become due and payable

 

36

--------------------------------------------------------------------------------


 

immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company; and

 

(iii)          exercise all rights and remedies available to it under the Loan
Documents and/or applicable Law;

 

provided that, in case of any event with respect to any Loan Party described in
clause (h), (i) or (j) of this Section, the Commitment shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations accrued hereunder, shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

 

Section 7.02          Application of Payments.  After the exercise of remedies
provided for in Section 7.01, any amounts received on account of the Obligations
shall be applied by the Lender as it elects in its sole discretion.

 

ARTICLE VIII.

 

GUARANTY.

 

Section 8.01          Guaranty of the Obligations.  Subject to the provisions of
Section 8.02, the Guarantor hereby irrevocably and unconditionally guarantees to
the Lender the due and punctual payment in full of all Obligations, when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

 

Section 8.02          Payment by Guarantor.  The Guarantor hereby agrees, in
furtherance of the foregoing and not in limitation of any other right which the
Lender may have at law or in equity against the Guarantor by virtue hereof, that
upon the failure of the Company to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), the Guarantor shall
upon demand pay, or cause to be paid, in Dollars, to the Lender, an amount equal
to the sum of the unpaid principal amount of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest which, but for the Company’s becoming the subject of a case
under the Bankruptcy Code, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against the Company for such interest in the
related bankruptcy case) and all other Guaranteed Obligations then owed to
Lender.

 

Section 8.03          Liability of Guarantors Absolute.  The Guarantor agrees
that its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations.  In furtherance of the foregoing and without
limiting the generality thereof, the Guarantor agrees as follows:

 

37

--------------------------------------------------------------------------------


 

(a)           this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of the Guarantor and not
merely a contract of surety;

 

(b)           the obligations of the Guarantor hereunder are independent of the
obligations of the Company and the obligations of any other guarantor of the
obligations of the Company, and a separate action or actions may be brought and
prosecuted against the Guarantor whether or not any action is brought against
the Company or any of such other guarantors and whether or not the Company is
joined in any such action or actions;

 

(c)           payment by the Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge the
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if the Lender
is awarded a judgment in any suit brought to enforce the Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release the Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit;

 

(d)           the Lender, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of the Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person with respect to the Guaranteed Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of the Lender in respect
hereof or the Guaranteed Obligations and direct the order or manner of sale
thereof, or exercise any other right or remedy that the Lender may have against
any such security, in each case as the Lender in its discretion may determine
consistent herewith and any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or non-judicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantor against
the Company or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Loan Documents; and

 

(e)           this Guaranty and the obligations of Guarantor hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not the Guarantor shall have had notice or knowledge of
any of them:  (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy

 

38

--------------------------------------------------------------------------------


 

(whether arising under the Loan Documents, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document or any agreement relating
to such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though the Lender might have elected to apply such payment to
any part or all of the Guaranteed Obligations; (v) the Lender’s consent to the
change, reorganization or termination of the corporate structure or existence of
the Guarantor, the Company or any of their respective Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which the Company may allege or assert against the Lender in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of the Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

Section 8.04          Waivers by Guarantor.  The Guarantor hereby waives: 
(a) any right to require the Lender, as a condition of payment or performance by
the Guarantor, to (i) proceed against the Company, any other guarantor of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from the Company, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of the Lender in favor of the Company or any other Person,
or (iv) pursue any other remedy in the power of the Lender whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of the Company including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of the Company from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon the Lender’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of the
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that the Lender protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices,

 

39

--------------------------------------------------------------------------------


 

demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance hereof, notices of
default hereunder or under any agreement or instrument related hereto, notices
of any renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to the Company and
notices of any of the matters referred to in Section 8.03 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

Section 8.05          Guarantor’s Rights of Subrogation, Contribution, Etc. 
Until the Guaranteed Obligations shall have been indefeasibly paid in full, the
Guarantor hereby waives any claim, right or remedy, direct or indirect, that the
Guarantor now has or may hereafter have against the Company or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by the Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that the Guarantor now has or may hereafter
have against the Company with respect to the Guaranteed Obligations, (b) any
right to enforce, or to participate in, any claim, right or remedy that the
Lender now has or may hereafter have against the Company, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by the Lender.  In addition, until the Guaranteed Obligations shall have
been indefeasibly paid in full, the Guarantor shall withhold exercise of any
right of contribution the Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including any
such right of contribution as contemplated by Section 8.02.  Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification the Guarantor may have against the Company or against any
collateral or security, and any rights of contribution the Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
the Lender may have against the Company, to all right, title and interest the
Lender may have in any such collateral or security, and to any right the Lender
may have against such other guarantor.  If any amount shall be paid to the
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guaranteed Obligations shall not have
been finally and indefeasibly paid in full, such amount shall be held in trust
for the Lender and shall forthwith be paid over to the Lender to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

Section 8.06          Subordination of Other Obligations.  Any Indebtedness of
the Company now or hereafter held by the Guarantor is hereby subordinated in
right of payment to the Guaranteed Obligations, and any such Indebtedness
collected or received by the Guarantor after an Event of Default has occurred
and is continuing shall be held in trust for the Lender and shall forthwith be
paid over to the Lender to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Guarantor under any other provision hereof.

 

Section 8.07          Continuing Guaranty.  This Guaranty is a continuing
guaranty and shall remain in effect until all of the Guaranteed Obligations
shall have been paid in full.  The

 

40

--------------------------------------------------------------------------------


 

Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

 

Section 8.08          Authority of Guarantors or the Company.  It is not
necessary for the Lender to inquire into the capacity or powers of the Guarantor
or the Company or the officers, directors or any agents acting or purporting to
act on behalf of any of them.

 

Section 8.09          Financial Condition of the Company.  Any Loan may be made
to the Company or continued from time to time without notice to or authorization
from the Guarantor regardless of the financial or other condition of the Company
at the time of any such grant or continuation.  The Lender shall have no
obligation to disclose or discuss with the Guarantor its assessment, or the
Guarantor’s assessment, of the financial condition of the Company.  The
Guarantor has adequate means to obtain information from the Company on a
continuing basis concerning the financial condition of the Company and its
ability to perform its obligations under the Loan Documents, and the Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of the Company and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations.  The Guarantor hereby waives and
relinquishes any duty on the part of the Lender to disclose any matter, fact or
thing relating to the business, operations or conditions of the Company now
known or hereafter known by the Lender.

 

Section 8.10          Bankruptcy, Etc.

 

(a)           So long as any Guaranteed Obligations remain outstanding, the
Guarantor shall not, without the prior written consent of the, commence or join
with any other Person in commencing any bankruptcy, reorganization or insolvency
case or proceeding of or against the Company.  The obligations of the Guarantor
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of the Company or by any defense which the Company may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

 

(b)           The Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of the Guarantors and the Lender that
the Guaranteed Obligations which are guaranteed by the Guarantor pursuant hereto
should be determined without regard to any rule of law or order which may
relieve the Company of any portion of such Guaranteed Obligations.  The
Guarantor shall permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay the
Lender, or allow the claim of the Lender in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.

 

41

--------------------------------------------------------------------------------


 

(c)           In the event that all or any portion of the Guaranteed Obligations
are paid by the Company, the obligations of the Guarantor hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from the Lender as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder.

 

ARTICLE IX.

 

MISCELLANEOUS

 

Section 9.01          Notices.

 

(a)           Notices Generally.  Unless otherwise expressly provided herein,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service or mailed by certified
or registered mail to the applicable party hereto, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as provided in Schedule 9.01.  Notices
and other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received. 
Notices and other communications delivered through Electronic Media (defined
below) to the extent permitted under clause (b) shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement);  provided that, if such Instruction (defined below) is
not sent during the normal business hours of the recipient, such Instruction
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient

 

(b)           Electronic Communications.  Notices and other communications to
the Lender hereunder may be delivered or furnished by e-mail, facsimile or other
electronic communications (including Internet or intranet websites) pursuant to
procedures approved by the Lender (“Electronic Media”).  In connection
therewith, the Company (i) authorizes the Lender to act on any instruction,
notice or communication (“Instruction”) it receives by Electronic Media and
which appears to the Lender to originate from a Responsible Officer, (ii) 
acknowledges that the Lender is not obliged to act on any Instruction it
receives by Electronic Media if it has any reason to believe that the
Instruction is not authorized or has been incorrectly transmitted, or if it
considers that clarification or verification is required or desirable, and
(iii) acknowledges and accepts that Electronic Media may not be secure and that
third parties may gain access to the information contained therein as a result
of the parties utilizing such media.  Any Instruction forwarded by Electronic
Media shall be irrevocable and shall be confirmed by mailing the original
documents on the day of issue and by adding the mention ‘CONFIRMATION’ to avoid
any confusion; provided that failure to receive such mailed confirmation shall
not invalidate any of  the operations carried out pursuant to an Instruction. 
The use of Electronic Media as a means of communications will remain operational
for an undetermined period and may be revoked at any time by notice from the
Lender to the Company.

 

42

--------------------------------------------------------------------------------


 

(c)           Change of Address, etc.  Either Loan Party or the Lender may
change its address, facsimile number, telephone number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto.

 

(d)           Reliance by Lender and Indemnification.  The Lender shall be
entitled to rely and act upon any notices (including telephonic notices and
Instructions given by Electronic Media) purportedly given by or on behalf of the
Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Company shall indemnify the Lender
and its Related Parties for all losses, costs, expenses and liabilities
resulting from (x) the reliance of such Person on each notice or Instruction
purportedly given by or on behalf of the Company and any action taken thereon
and (y) in respect of any interception, delay, corruption, non-receipt by either
party or its agents, or receipt by persons other than the intended addressee, of
complete and legible electronic messages or their attachments.  All telephonic
notices to and telephonic communications with the Lender may be recorded by the
Lender, and each of the parties hereby consents to such recording.

 

Section 9.02          Waivers; Amendments.

 

(a)           No Waiver; Remedies Cumulative; Enforcement.  No failure or delay
by the Lender in exercising any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy, power or privilege, or any
abandonment or discontinuance of steps to enforce such a right remedy, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other right remedy, power or privilege.  The rights, remedies, powers and
privileges of the Lender hereunder and under the Loan Documents are cumulative
and are not exclusive of any rights, remedies, powers or privileges that any
such Person would otherwise have.

 

(b)           Amendments, Etc.  Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing executed by the Company and the
Lenders holding more than 50% of the Commitments and Loans then outstanding
hereunder, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

Section 9.03          Expenses; Indemnity; Etc.

 

(a)           Costs and Expenses.  The Company agrees to pay or reimburse
(i) all reasonable out-of-pocket costs and expenses incurred by the Lender in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including the reasonable fees, charges and disbursements of
counsel and (ii) all reasonable out-of-pocket costs and expenses incurred by the
Lender (including the reasonable fees, charges and disbursements of counsel for
the Lender) in connection with the enforcement or protection of any

 

43

--------------------------------------------------------------------------------


 

rights and remedies under this Agreement and the other Loan Documents, including
all such costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including in connection with any
workout, restructuring or negotiations in respect of the Loans and the Loan
Documents.

 

(b)           Indemnification by Company.  The Company shall indemnify the
Lender (and any sub-agent thereof) and each Related Party of the Lender (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs (including settlement costs),
disbursements and out-of-pocket fees and expenses (including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted or awarded against any Indemnitee in any way relating to or arising out
of or in connection with or by reason of (i) any actual or prospective claim,
litigation, investigation or proceeding in any way relating to, arising out of,
in connection with or by reason of any of the following, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, litigation or proceeding):
(x) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other document delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby or (y) any Commitment, any Loan or the use or proposed use
thereof or of the proceeds thereof; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, fees and expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee; collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of such Indemnitee and regardless of
whether such Indemnitee is a party thereto, and whether or not any such claim,
litigation, investigation or proceeding is brought by the Company, its equity
holders, its affiliates, its creditors or any other Person.

 

(c)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Company shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, any Loan
Document or any other document contemplated thereby, the transactions
contemplated thereby, any Commitment or any Loan, the use thereof or of the
proceeds thereof or such Indemnitee’s activities in connection therewith
(whether before or after the Closing Date).  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials obtained through any information transmission systems in
connection with the Loan Documents or the transactions contemplated thereby
unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(d)           Payments.  All amounts due under this Section shall be payable
promptly after demand therefor by the relevant Person entitled thereto.

 

44

--------------------------------------------------------------------------------


 

Section 9.04          Successors and Assigns.

 

(a)           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Lender.  The Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment; provided that the
consent of the Company shall be required for any assignment (such consent not to
be unreasonably withheld or delayed and which consent is hereby given for
assignments to any Affiliate of a Lender) unless any Event of Default has
occurred and is continuing at the time of such assignment; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Lender within five Business Days after
having received notice thereof.

 

(b)           Certain Pledges.  The Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of the Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over the Lender; provided that no such pledge or assignment shall release the
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for the Lender as a party hereto.

 

Section 9.05          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in any Loan Document or other
documents delivered in connection herewith or therewith or pursuant hereto or
thereto shall be considered to have been relied upon by the other parties hereto
and shall survive the execution and delivery hereof and thereof and the making
of the Loans hereunder, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Lender may have had notice
or knowledge of any Default at the time of any Loan, and shall continue in full
force and effect as long as any Obligation hereunder shall remain unpaid or
unsatisfied or any Loan shall remain outstanding.  The provisions of
Sections 2.12, 2.13, 2.14, 9.03, and 9.15 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the payment in full of the Obligations, the expiration or termination of
the Commitment or the termination of this Agreement or any provision hereof.

 

Section 9.06          Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees and
expenses payable to the Lender, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received a counterpart hereof that bears the signature of the
Guarantor and the Company.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

45

--------------------------------------------------------------------------------


 

(b)           Electronic Execution of Assignments and Certain Other Documents. 
The words “execution”, “signed”, “signature”, and words of like import in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

 

Section 9.07          Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.08          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, the Lender, and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by the Lender or
any such Affiliate, to or for the credit or the account of the Company or the
Guarantor against any and all of the obligations of the Company or the Guarantor
now or hereafter existing under this Agreement or any other Loan Document to the
Lender or their respective Affiliates, irrespective of whether or not the Lender
or Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Company or the Guarantor may be
contingent or unmatured or are owed to a branch, office or Affiliate of the
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness.  The rights of the Lender, the Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Lender or its Affiliates
may have.  The Lender agrees to notify the Company or the Guarantor promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

Section 9.09          Governing Law; Jurisdiction; Etc.

 

(a)           Governing Law.  This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the Law of the State of New York.

 

46

--------------------------------------------------------------------------------


 

(b)           Jurisdiction.  Each Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or tort or
otherwise, against the Lender or any Related Party of the Lender, in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in a forum other than the courts of the State of New
York sitting in New York County, and of the United States District Court of the
Southern District of New York and any appellate court from any thereof, and each
of the parties hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable Law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
its respective properties in the courts of any jurisdiction.

 

(c)           Waiver of Venue.  Each Loan Party irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           SERVICE OF PROCESS.  EACH LOAN PARTY HAS APPOINTED NATIONAL
REGISTERED AGENTS (THE “PROCESS AGENT”), WITH AN OFFICE ON THE DATE HEREOF AT
111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, UNITED STATES, AS ITS AGENT TO
RECEIVE ON ITS BEHALF SERVICE OF THE SUMMONS AND COMPLAINTS AND ANY OTHER
PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING, PROVIDED THAT A
COPY OF SUCH PROCESS SHALL ALSO BE MAILED IN THE MANNER PROVIDED IN
SECTION 9.01.  SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH
PROCESS TO THE APPLICABLE LOAN PARTY IN CARE OF THE PROCESS AGENT AT THE PROCESS
AGENT’S ABOVE ADDRESS. EACH LOAN PARTY HAS IRREVOCABLY AUTHORIZED AND DIRECTED
THE PROCESS AGENT TO RECEIVE SUCH SERVICE ON ITS BEHALF.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 9.10          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS

 

47

--------------------------------------------------------------------------------


 

CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12          Confidentiality.  The Lender agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with customary practices); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over or to which an
agreement exists between it or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; (d) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder;  (e) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section (or as may otherwise be reasonably acceptable to the
Company), to (i) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative other transaction under which payments are to be made by reference to
the Company and its obligations, this Agreement or payments hereunder; (f) on a
confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facility hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facility hereunder;
(g) with the consent of the Company; or (h) to the extent that such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Lender or any of its Affiliates on a
nonconfidential basis from a source other than a Loan Party.  For purposes of
this Section, “Information” means all information received from a Loan Party or
any of its Subsidiaries relating to a Loan Party or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by a Loan
Party or any of its Subsidiaries; provided that, in the case of information
received from a Loan Party or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

48

--------------------------------------------------------------------------------


 

Section 9.13          PATRIOT Act.  The Lender is subject to the PATRIOT Act and
hereby notifies each Loan Party that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow the Lender to identify each Loan
Party in accordance with the PATRIOT Act.  Each Loan Party shall, promptly
following a request by the Lender, provide all documentation and other
information that the Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act.

 

Section 9.14          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable under any Loan
Document, together with all fees, charges and other amounts which are treated as
interest under such Loan Document under applicable Law (collectively,
“charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender in
accordance with applicable Law, the rate of interest payable pursuant to such
Loan Document, together with all charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and charges
that would have been payable pursuant to such Loan Document but were not payable
as a result of the operation of this Section shall be cumulated and the interest
and charges payable to the Lender in respect of other Loan Documents or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate for each day to the date of repayment, shall have been received by the
Lender.

 

Section 9.15          Payments Set Aside.  To the extent that any payment by or
on behalf of the ant Loan Party is made to the Lender or the Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred.

 

Section 9.16          No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Loan Party and its Subsidiaries and the Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether the Lender has
advised or is advising any Loan Party or any Subsidiary thereof on other
matters, (ii) the services regarding this Agreement provided by the Lender are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Lender, on the other hand,
(iii) the Loan Parties have consulted its own legal, accounting, regulatory and
tax advisors to the extent that it has deemed appropriate and (iv) each Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other

 

49

--------------------------------------------------------------------------------


 

Loan Documents; and (b) (i) the Lender has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
either Loan Party or any of their respective Affiliates, or any other Person;
(ii) the Lender has no obligation to any Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Lender and its Affiliates may be engaged, for its own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of Loan Parties or any of their respective Affiliates,
and the Lender has no obligation to disclose any of such interests to an Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
Law, each Loan Party hereby waives and releases any claims that it may have
against the Lender, with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

Section 9.17          Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Lender could purchase the first currency with such other currency on the
Business Day preceding that on which final judgment is given.  The obligation of
each Loan Party in respect of any such sum due from it to the Lender hereunder
or under the other Loan Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Lender of any sum adjudged to be so due in the Judgment
Currency, the Lender may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency.  If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Lender from the applicable Loan Party in the Agreement Currency, such Loan Party
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Lender against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Lender in such
currency, the Lender agrees to return the amount of any excess to the applicable
Loan Party (or to any other Person who may be entitled thereto under applicable
law).

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BLUE CAPITAL GLOBAL REINSURANCE FUND LIMITED

 

 

 

 

 

By

/s/ BRAD ADDERLEY

 

Name:

Brad Adderley

 

Title:

Director

 

 

 

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

By

/s/ MICHAEL S. PAQUETTE

 

Name:

Michael S. Paquette

 

Title:

Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

LENDER:

 

 

BARCLAYS BANK PLC, as Lender

 

 

 

 

 

By

/s/ KARLA K. MALOOF

 

Name:

Karla K. Maloof

 

Title:

Director

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

Litigation

 

None.

 

Schedule 3.06

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.15

 

SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS

 

Name of
Subsidiary

 

Jurisdiction

 

Insurance
Subsidiary

 

Material
Party

 

Ownership

Montpelier Reinsurance Ltd.

 

Bermuda

 

Yes

 

Yes

 

100% owned by Montpelier Re Holdings Ltd.

Montpelier Investments Holdings Ltd.

 

Bermuda

 

No

 

No

 

100% owned by Montpelier Reinsurance Ltd.

Blue Capital Global Reinsurance Fund Limited

 

Bermuda

 

No

 

Yes

 

30% owned by Montpelier Reinsurance Ltd.

Blue Capital Management Ltd.

 

Bermuda

 

No

 

Yes

 

100% owned by Montpelier Re Holdings Ltd.

Blue Capital Insurance Managers Ltd.

 

Bermuda

 

No

 

Yes

 

100% owned by Blue Capital Management Ltd.

Blue Water Master Fund Ltd.

 

Bermuda

 

No

 

Yes

 

100% owned by Blue Capital Management Ltd.

Blue Water Feeder Fund Ltd.

 

Bermuda

 

No

 

No

 

100% owned by Blue Capital Management Ltd.

Montpelier Re U.S. Holdings Ltd.

 

Delaware

 

No

 

No

 

100% owned by Montpelier Holdings Limited

Montpelier Technical

 

Delaware

 

No

 

No

 

100% owned by Montpelier Re

 

Schedule 3.15

 

--------------------------------------------------------------------------------


 

Resources Ltd.

 

 

 

 

 

 

 

U.S. Holdings Ltd.

Montpelier Underwriting Inc.

 

Delaware

 

No

 

No

 

100% owned by Montpelier Re U.S. Holdings Ltd.

Blue Capital Advisors Ltd.

 

Delaware

 

No

 

No

 

100% owned by Montpelier Re U.S. Holdings Ltd.

Montpelier Holdings Limited

 

United Kingdom

 

No

 

No

 

100% owned by Montpelier Re  Holdings Ltd.

Montpelier Underwriting Services Limited

 

United Kingdom

 

No

 

No

 

100% owned by Montpelier Holdings Limited

Montpelier Capital Limited

 

United Kingdom

 

No

 

Yes

 

100% owned by Montpelier Holdings Limited

Montpelier at Lloyd’s

 

United Kingdom

 

No

 

No

 

100% owned by Montpelier Holdings Limited

Montpelier Europa AG

 

Switzerland

 

No

 

No

 

100% owned by Montpelier Re Holdings Ltd.

Blue Capital Reinsurance

Holdings Ltd.

 

Bermuda

 

No

 

No

 

25% owned by Montpelier Reinsurance Ltd.

Blue Capital Re. Ltd.

 

Bermuda

 

Yes

 

Yes

 

100% owned by Blue Capital Reinsurance Holdings Ltd.

Blue Capital Re ILS Ltd.

 

Bermuda

 

No

 

No

 

100% owned by Blue Capital Re.

 

Schedule 3.15

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

Ltd.

Blue Water Re Ltd.

 

Bermuda

 

Yes

 

Yes

 

100% owned by Blue Capital Management Ltd.

 

Schedule 3.15

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.12

 

Material Contracts

 

Schedule 6.12

 

--------------------------------------------------------------------------------


 

 

SCHEDULE 9.01

 

INFORMATION FOR NOTICES

 

I.  Company:

 

Montpelier Re Holdings Ltd.

 

Montpelier House
94 Pitts Bay Road
Pembroke, Bermuda HM 08
Attention:  General Counsel
Fax No.:  (441) 296-5551
Telephone No.:  (441) 296-5550

 

II.  Barclays Bank PLC

 

Credit Contact: Karla Maloof

 

Wire Instructions:

 

Barclays Bank PLC

New York

SWIFT Address:

BARC US 33

Account No.:

280238433

UID No.:

312842

Beneficiary:

Barclays Bank PLC Wholesale, London

 

Swift Address: BARCGB5G

Reference:

Loan Ops re:  Blue Capital Global Reinsurance Fund Limited

 

III.  Lender:

 

Barclays Bank PLC
1 Churchill Place
Canary Wharf
London E14 5HP

 

Tel: +44 (0) 20 7116 1000
E-mail: 442033201066@tls.ldsprod.com, EMEABilateralLoans@barclayscapital.com
Team E-mail: BOT@barclays.com

 

Schedule 9.01-1

--------------------------------------------------------------------------------